 



Execution Copy
 
 
$70,000,000
CREDIT AGREEMENT
dated as of February 28, 2006
among
BLACKBOARD INC.
as Borrower
THE LENDERS PARTY HERETO
and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
 
CREDIT SUISSE,
as Sole Bookrunner and Sole Lead Arranger
CREDIT SUISSE,
as Syndication Agent
CREDIT SUISSE,
as Documentation Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      PAGE
 
  ARTICLE I.        
 
           
 
           
 
  Definitions        
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     23  
SECTION 1.03.
  Classification of Loans and Borrowings     23  
SECTION 1.04.
  Pro Forma Calculations     23  
 
           
 
  ARTICLE II.        
 
           
 
  The Credits        
 
           
SECTION 2.01.
  Commitments     24  
SECTION 2.02.
  Loans     24  
SECTION 2.03.
  Borrowing Procedure     26  
SECTION 2.04.
  Repayment of Loans; Evidence of Debt     26  
SECTION 2.05.
  Fees     27  
SECTION 2.06.
  Interest on Loans     28  
SECTION 2.07.
  Default Interest     28  
SECTION 2.08.
  Alternate Rate of Interest     29  
SECTION 2.09.
  Termination and Reduction of Commitments     29  
SECTION 2.10.
  Conversion and Continuation of Borrowings     30  
SECTION 2.11.
  Repayment of Term Borrowings     31  
SECTION 2.12.
  Prepayment     32  
SECTION 2.13.
  Mandatory Prepayments     32  
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     34  
SECTION 2.15.
  Change in Legality     36  
SECTION 2.16.
  Indemnity     36  
SECTION 2.17.
  Pro Rata Treatment     37  
SECTION 2.18.
  Sharing of Setoffs     37  
SECTION 2.19.
  Payments     38  
SECTION 2.20.
  Taxes     38  
SECTION 2.21.
  Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     40
 
SECTION 2.22.
  Swingline Loans     41  
SECTION 2.23.
  Letters of Credit     43  
 
           
 
  ARTICLE III.        
 
           
 
  Representations and Warranties        
 
           
SECTION 3.01.
  Organization; Powers     47  

i



--------------------------------------------------------------------------------



 



                      PAGE
SECTION 3.02.
  Authorization; No Conflicts     47  
SECTION 3.03.
  Enforceability     47  
SECTION 3.04.
  Governmental Approvals     48  
SECTION 3.05.
  Financial Statements     48  
SECTION 3.06.
  No Material Adverse Change     48  
SECTION 3.07.
  Title to Properties; Possession Under Leases     48  
SECTION 3.08.
  Subsidiaries     49  
SECTION 3.09.
  Litigation; Compliance with Laws     49  
SECTION 3.10.
  Agreements     50  
SECTION 3.11.
  Federal Reserve Regulations     50  
SECTION 3.12.
  Investment Company Act; Public Utility Holding Company Act     51  
SECTION 3.13.
  Use of Proceeds     51  
SECTION 3.14.
  Tax Returns     51  
SECTION 3.15.
  No Material Misstatements; Acquisition Documentation     51  
SECTION 3.16.
  Employee Benefit Plans     52  
SECTION 3.17.
  Environmental Matters     52  
SECTION 3.18.
  Insurance     53  
SECTION 3.19.
  Security Documents     53  
SECTION 3.20.
  Location of Real Property     54  
SECTION 3.21.
  Labor Matters     54  
SECTION 3.22.
  Liens     55  
SECTION 3.23.
  Intellectual Property     55  
SECTION 3.24.
  Solvency     55  
SECTION 3.25.
  Acquisition Documentation     55  
 
  ARTICLE IV.        
 
           
 
  Conditions of Lending        
 
           
SECTION 4.01.
  All Credit Events     56  
SECTION 4.02.
  First Credit Event     56  
 
           
 
  ARTICLE V.        
 
           
 
  Affirmative Covenants        
 
           
SECTION 5.01.
  Existence; Businesses and Properties     59  
SECTION 5.02.
  Insurance     60  
SECTION 5.03.
  Obligations and Taxes     60  
SECTION 5.04.
  Financial Statements, Reports, etc     60  
SECTION 5.05.
  Litigation and Other Notices     62  
SECTION 5.06.
  Information Regarding Collateral     62  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections; Environmental
Assessments     63  

ii



--------------------------------------------------------------------------------



 



                      PAGE
SECTION 5.08.
  Use of Proceeds     63  
SECTION 5.09.
  Additional Collateral, etc     63  
SECTION 5.10.
  Further Assurances     65  
SECTION 5.11.
  Rating     65  
SECTION 5.12.
  Landlord Access Agreement     65  
SECTION 5.13.
  Bermuda Pledge Agreement     65  
 
           
 
  ARTICLE VI.        
 
           
 
  Negative Covenants        
 
           
SECTION 6.01.
  Indebtedness     66  
SECTION 6.02.
  Liens     67  
SECTION 6.03.
  Sale and Lease-Back Transactions     69  
SECTION 6.04.
  Investments, Loans and Advances     69  
SECTION 6.05.
  Mergers, Consolidations, Sales of Assets and Acquisitions     70  
SECTION 6.06.
  Restricted Payments; Restrictive Agreements     71  
SECTION 6.07.
  Transactions with Affiliates     72  
SECTION 6.08.
  Business of the Borrower and Subsidiaries; Limitation on Hedging Agreements  
  72  
SECTION 6.09.
  Other Indebtedness and Agreements; Amendments to Acquisition Documentation    
72  
SECTION 6.10.
  Capital Expenditures     73  
SECTION 6.11.
  Interest Coverage Ratio     73  
SECTION 6.12.
  Leverage Ratio     74  
SECTION 6.13.
  Fiscal Year     74  
 
           
 
  ARTICLE VII.        
 
           
 
  Events of Default        
 
           
 
  ARTICLE VIII.        
 
           
 
  The Agents and the Arranger        
 
           
 
  ARTICLE IX.        
 
           
 
  Miscellaneous        
 
           
SECTION 9.01.
  Notices     79  
SECTION 9.02.
  Survival of Agreement     79  
SECTION 9.03.
  Binding Effect     80  
SECTION 9.04.
  Successors and Assigns     80  
SECTION 9.05.
  Expenses; Indemnity     83  
SECTION 9.06.
  Right of Setoff     85  

iii



--------------------------------------------------------------------------------



 



                      PAGE
SECTION 9.07.
  Applicable Law     85  
SECTION 9.08.
  Waivers; Amendment     85  
SECTION 9.09.
  Interest Rate Limitation     86  
SECTION 9.10.
  Entire Agreement     86  
SECTION 9.11.
  WAIVER OF JURY TRIAL     87  
SECTION 9.12.
  Severability     87  
SECTION 9.13.
  Counterparts     87  
SECTION 9.14.
  Headings     87  
SECTION 9.15.
  Jurisdiction; Consent to Service of Process     87  
SECTION 9.16.
  Confidentiality     88  
SECTION 9.17.
  Delivery of Lender Addenda     89  

Exhibits and Schedules

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Affiliate Subordination Agreement
Exhibit C
  Form of Assignment and Assumption Agreement
Exhibit D-1
  Form of Borrowing Request
Exhibit D-2
  Form of Conversion/Continuation Notice
Exhibit D-3
  Form of Prepayment Notice
Exhibit E
  Form of Guarantee and Collateral Agreement
Exhibit F
  Form of Lender Addendum
Exhibit G-1
  Form of Mortgage (Owned Real Property)
Exhibit G-2
  Form of Mortgage (Leased Real Property)
Exhibit H
  Form of Perfection Certificate
Exhibit I
  Form of Exemption Certificate
Exhibit J-1
  Form of Opinion of Wilmer Cutler Pickering Hale & Dorr LLP
Exhibit J-2
  Form of Opinion of local counsel to Borrower and Subsidiaries
Exhibit J-3
  Landlord Access Agreement
 
   
Schedule 1.01(a)
  Mortgaged Properties
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 3.08
  Subsidiaries
Schedule 3.14
  Tax Claims
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.20
  Owned and Leased Real Property
Schedule 3.25
  Acquisition Documentation
Schedule 4.02(a)
  Special and Local Counsel
Schedule 5.12
  Leased Real Property subject to Landlord Access Agreement

iv



--------------------------------------------------------------------------------



 



     
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.04
  Existing Investments

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of February 28, 2006 (this “Agreement”), among
Blackboard Inc., a Delaware Corporation, (the “Borrower”), the LENDERS from time
to time party hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”), CREDIT SUISSE, as sole bookrunner and sole
lead arranger (in such capacity, the “Arranger”), CREDIT SUISSE, as syndication
agent (in such capacity, the “Syndication Agent”), and CREDIT SUISSE, as
documentation agent (in such capacity and together with its successors, the
“Documentation Agent”).
     The parties hereto agree as follows:
ARTICLE I.
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” shall mean the acquisition transaction pursuant to the Merger
Agreement in which (i) the Borrower will acquire the Company through the merger
of its wholly-owned subsidiary, College Acquisition Sub, Inc., with and into
WebCT, Inc. and (ii) the existing shareholders of WebCT, Inc. shall receive the
Acquisition Consideration.
     “Acquisition Consideration” shall mean the cash merger consideration in an
aggregate amount of $180,000,000.
     “Acquisition Documentation” shall mean, collectively, the Merger Agreement
and all schedules, exhibits, annexes and amendments thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.
     “Acquisition Transactions” shall mean, collectively, (a) the Acquisition,
including the payment of the Acquisition Consideration, (b) the obtaining by the
Borrower of the Facility provided for by this Agreement, and (c) the payment of
fees and expenses incurred in connection with the foregoing.
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 5% or
more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified.
     “Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
     “Agents” shall have the meaning assigned to such term in Article VIII.
     “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
     “Applicable Margin” shall mean, for any day, for each Type of Loan, the
rate per annum set forth under the relevant column heading below as of the date
of determination:

                                      Eurodollar Revolving     ABR Revolving  
Eurodollar Term   ABR Term     Loans and Swingline     Loans and Swingline  
Loans   Loans     Loans     Loans  
2.25%
    1.25 %     2.25 %     1.25 %

     “Arranger” shall have the meaning assigned to such term in the preamble.
     “Asset Sale” shall mean the sale, sale and leaseback, assignment,
conveyance, transfer, issuance or other disposition (by way of merger, casualty,
condemnation or otherwise) by the Borrower or any of the Subsidiaries to any
person other than the Borrower or any Subsidiary Guarantor of (a) any Equity
Interests of any of the Subsidiaries or (b) any other assets of the Borrower or
any of the Subsidiaries, including Equity Interests of any person that is not a
Subsidiary (other than (i) inventory excess, obsolete or worn out assets, scrap
and Permitted Investments, in each case disposed of in the ordinary course of
business, or (ii) equipment traded in for substantially similar equipment);
provided that any asset sale or series of related asset sales

2



--------------------------------------------------------------------------------



 



described in clause (b) above having a value not in excess of $2,000,000 shall
be deemed not to be an “Asset Sale” for purposes of this Agreement
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any person whose consent
is required by Section 9.04), and accepted by the Administrative Agent, in the
form of Exhibit C or such other form as shall be approved by the Administrative
Agent.
     “Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower” shall have the meaning assigned to such term in the preamble.
     “Borrowing” shall mean (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D, or such
other form as shall be approved by the Administrative Agent.
     “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” shall mean, for any period, with respect to any
person, (a) the additions to property, plant and equipment and other capital
expenditures of such person and its consolidated subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such person
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by such person and its consolidated subsidiaries during
such period, in each case excluding (i) any capital expenditures in respect of
Recovery Events , (ii) any expenditure constituting the reinvestment of proceeds
from Asset Sales and other sales of equipment or other productive assets of the
Borrower and its Subsidiaries, so long as such expenditures are made within
365 days of the receipt of such proceeds, or (iii) any expenditures made by the
Borrower or any of its Subsidiaries to acquire in a Permitted Acquisition the
business, property or assets of any person, or the Equity Interests of any
person that, as a result of such acquisition, becomes a Subsidiary of the
Borrower.

3



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
     A “Change in Control” shall be deemed to have occurred if (a) any “person”
or “group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, Equity Interests representing more than 25% on a
fully-diluted basis of the aggregate ordinary voting power of the issued and
outstanding Equity Interests in the Borrower; (b) a majority of the seats (other
than vacant seats) on the board of directors of the Borrower shall at any time
be occupied by persons who are not Continuing Directors; or (c) any change of
control (or similar event) with respect to the Borrower or any Subsidiary shall
occur under and as defined in any other indenture or agreement in respect of
Material Indebtedness to which the Borrower or any Subsidiary is a party.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Charges” shall have the meaning assigned to such term in Section 9.09.
     “China Joint Venture” shall mean Cernet-Blackboard Information Technology
(Beijing) Co., Ltd., and any successor thereto or resulting from a restructuring
thereof.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment, Term Loan
Commitment or Swingline Commitment.
     “Closing Date” shall mean the date of the first Credit Event.
     “Collateral” shall mean all property and assets of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, and shall include the Mortgaged Properties.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Credit Commitment, Term Loan Commitment and Swingline Commitment.
     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

4



--------------------------------------------------------------------------------



 



     “Commitment Fee Rate” shall mean a rate per annum equal to 1/2 of 1%.
     “Commitment Letter” shall mean the Commitment Letter dated as of
October 12, 2005, among the Borrower and Credit Suisse.
     “Company” shall mean WebCT, Inc., a Delaware Corporation both (a) prior to
the Closing Date as predecessor-in-interest to the surviving corporation
pursuant to the Acquisition, and (b) on and from the Closing Date as the
surviving corporation pursuant to the Acquisition.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated February, 2006.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges and expenses (other than the write-down of current
assets) for such period (provided that to the extent that all or any portion of
the income of any person is excluded from Consolidated Net Income pursuant to
the definition thereof for all or any portion of such period any amounts set
forth in the preceding clauses (i) through (iv) that are attributable to such
person shall not be included for purposes of this definition for such period or
portion thereof), (v) non-cash compensation charge arising from any grant of
stock, stock options or other equity-based awards, (vi) non-recurring charges
and expenses related to the Acquisition, including (A) employee compensation for
the period from the Closing Date to the date that is 150 days thereafter to be
paid to employees identified for termination, (B) other severance costs and
accrued vacation for terminated employees, (C) retention bonuses, (D) lease
termination expenses and other restructuring charges, and (E) fees for
Acquisition-related and/or integration-related professional services; provided,
however, in each case, that such charges and expenses are (A) incurred within
the first year following the Closing Date and (B) identified in reasonable
detail in a certificate of the Borrower’s chief financial officer, (vii) any
non-cash decrease in consolidated revenues during such period resulting from the
following purchase accounting adjustments made in accordance with GAAP in
connection with the Acquisition: (A) loss of deferred revenue of the Company
representing the difference between revenues of the Company which would have
been amortized into income from deferred revenue (without giving effect to
purchase accounting adjustments) and the actual recognized revenues of the
Company as of the Closing Date (giving effect to purchase accounting
adjustments), and (B) the adjustment resulting from changes in revenue
recognition as a result of transitional changes in licensing methodology,
(viii) any other extraordinary, unusual or non-recurring losses or charges;
provided, however, in each case, that such charges and expenses are identified
in reasonable detail in a certificate of the Borrower’s chief financial officer,
and (ix) without duplication, any losses on the sale of assets or businesses
outside of the ordinary course of business, minus (b) without duplication (i)
all cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash items of income for such period, all determined on a consolidated basis
in accordance with GAAP; provided that for purposes of calculating Consolidated
EBITDA for any period (A) the

5



--------------------------------------------------------------------------------



 



Consolidated EBITDA of any Acquired Entity acquired by the Borrower or any
Subsidiary pursuant to a Permitted Acquisition during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
EBITDA of any person or line of business sold or otherwise disposed of by the
Borrower or any Subsidiary during such period for shall be excluded for such
period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).
     “Consolidated Interest Expense” shall mean, for any period, the sum of
(a) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of the Borrower and
the Subsidiaries for such period (including all commissions, discounts and other
fees and charges owed by the Borrower and the Subsidiaries with respect to
letters of credit and bankers’ acceptance financing), net of interest income, in
each case determined on a consolidated basis in accordance with GAAP, plus
(b) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP. For purposes of the foregoing, interest expense shall be determined after
giving effect to any net payments made or received by the Borrower or any
Subsidiary with respect to interest rate Hedging Agreements.
     “Consolidated Net Income” shall mean, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) except to the extent otherwise
provided in paragraph (A) of the proviso in the definition of ‘Consolidated
EBITDA’, the income or loss of any person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such person’s assets are acquired by the Borrower or any
Subsidiary, (c) the income of any person (other than a Subsidiary) in which any
other person (other than the Borrower or a wholly owned Subsidiary or any
director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or a wholly owned Subsidiary by such person during
such period, and (d) any gains attributable to sales of assets out of the
ordinary course of business.
     “Continuing Directors” shall mean, at any time, any member of the board of
directors of the Borrower who (a) was a member of such board of directors on the
Closing Date, after giving effect to the Acquisition, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board of directors at the
time of such nomination or election.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

6



--------------------------------------------------------------------------------



 



     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit D-2.
     “Credit Event” shall have the meaning assigned to such term in Section 4.01
     “Current Assets” shall mean, at any time, the consolidated current assets
(other than cash and Permitted Investments) of the Borrower and the
Subsidiaries.
     “Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.
     “Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.
     “Documentation Agent” shall have the meaning assigned to such term in the
preamble.
     “dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety or the presence, Release of, threatened
Release, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Environmental Permit” shall mean any Permit under Environmental Law.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire, such equity interests or such convertible or exchangeable
obligations.

7



--------------------------------------------------------------------------------



 



     “Equity Issuance” shall mean any issuance or sale by the Borrower of any
Equity Interests of the Borrower except in each case for (a) any issuance of
directors’ qualifying shares and (b) sales or issuances of common stock, or
options to purchase common stock, of the Borrower to management, employees or
consultants of the Borrower or any Subsidiary under any employee stock option or
stock purchase plan or employee benefit plan in existence from time to time, or
(c) any issuance or sale, to the extent the Net Cash Proceeds thereof are used,
directly or indirectly, to finance a Permitted Acquisition.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Tax Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Tax Code, is treated as a single
employer under Section 414 of the Tax Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any material liability under Title IV of ERISA
with respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan other than under a “standard termination” as defined
in ERISA; (f) the adoption of any amendment to a Benefit Plan that would require
the provision of security pursuant to Section 401(a)(29) of the Tax Code or
Section 307 of ERISA; (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of any material Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (h) the occurrence of a “prohibited transaction”
with respect to which the Borrower or any of the Subsidiary Guarantors is a
“disqualified person” (within the meaning of Section 4975 of the Tax Code) or
with respect to which the Borrower or any such Subsidiary Guarantor could
otherwise be liable and that is likely to result in a material liability for the
Borrower and the Subsidiary Guarantors; or (i) any other event or condition with
respect to a Benefit Plan or Multiemployer Plan that could result in material
liability of the Borrower or any Subsidiary.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.

8



--------------------------------------------------------------------------------



 



     “Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the
excess, if any, of (a) net cash provided by operating activities in accordance
with GAAP and as set forth in the Borrower’s audited annual financial statements
for such fiscal year, or (b) Capital Expenditures made in cash in accordance
with Section 6.10 during such fiscal year, except to the extent financed with
the proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in Consolidated EBITDA.
     “Excluded Foreign Subsidiary” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income, or branch profits taxes
imposed, as a result of a present or former connection between such recipient
and the jurisdiction imposing such tax (or any political subdivision thereof),
other than any such connection arising solely from such recipient having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document and (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(a) ), any United States withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.20(e) , except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.20(a) and (c) any United States
withholding tax that is imposed on amounts payable to any Lender that is a
United States person as defined in Section 7701(a)(30) of the Tax Code that is
attributable to such Lender’s failure to comply with Section 2.20(f).
     “Existing Credit Facility” shall mean the unsecured equipment line of
credit provided by Silicon Valley Bank in favor of the Borrower.
     “Facility” shall mean each of (a) the Term Loan Commitments and the Term
Loans made thereunder (the “Term Loan Facility”) and (b) the Revolving Credit
Commitments and the extensions of credit made thereunder (the “Revolving Credit
Facility”).
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
L/C Participation Fees and the Issuing Bank Fees.

9



--------------------------------------------------------------------------------



 



     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located and any other
Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Tax Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” shall mean generally accepted accounting principles in the United
States.
     “Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i) .
     “Guarantee” of or by any person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of (a) the guarantor or (b) another person
(including any bank under a letter of credit) to induce the creation of which
the guarantor has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation, contingent or otherwise, of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (iv) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (v) to otherwise assure or hold harmless the owner
of such Indebtedness or other obligation against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement in the form of Exhibit E, to be executed and delivered by
the Borrower and each Subsidiary Guarantor.
     “Guarantors” shall mean the Company and the Subsidiary Guarantors.
     “Hazardous Materials” shall mean any petroleum (including crude oil or
fraction thereof) or petroleum products or byproducts, or any pollutant,
contaminant, chemical, compound,

10



--------------------------------------------------------------------------------



 



constituent, or hazardous, toxic or other substances, materials or wastes
defined, or regulated as such by, or pursuant to, any Environmental Law, or
requires removal, remediation or reporting under any Environmental Law,
including asbestos, or asbestos containing material, radon or other radioactive
material, polychlorinated biphenyls and urea formaldehyde insulation.
     “Hedging Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies, fuel or
other commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided, however, that no phantom stock or similar plan providing for payments
and on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any Subsidiary shall be a Hedging
Agreement.
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than deposits or advances constituting a portion of
the purchase price for goods to be delivered), (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets acquired by such person, (d) all
obligations of such person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued obligations incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such person of Indebtedness of others, (g) all Capital
Lease Obligations or Synthetic Lease Obligations of such person, (h) all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any other person
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in, or other relationship with, such other person, except to the extent
the terms of such Indebtedness provide that such person is not liable therefor.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other
Taxes.
     “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b) .
     “Information” shall have the meaning assigned to such term in Section 9.16.
     “Intellectual Property Collateral” shall have the meaning assigned to such
term in the Guarantee and Collateral Agreement.
     “Intellectual Property Security Agreement” shall mean all Intellectual
Property Security Agreements to be executed and delivered by the Loan Parties,
each substantially in the applicable form required by the Guarantee and
Collateral Agreement.

11



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period, to
(b) Consolidated Interest Expense (excluding interest expense in connection with
any prepayment by the Borrower of the Facility) for the period of four
consecutive fiscal quarters ended on or prior to such date, taken as one
accounting period.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including Swingline Loans), the last Business Day of each March, June,
September and December and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Borrower may elect; provided, however, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
     “Investments” shall have the meaning assigned to such term in Section 6.04.
     “Issuing Bank” shall mean, as the context may require, (a) Credit Suisse,
in its capacity as the issuer of Letters of Credit hereunder, and (b) any other
Lender that may become an Issuing Bank pursuant to Section 2.23(i) or
Section 2.23(k) , with respect to Letters of Credit issued by such Lender. The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
     “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c) .
     “Landlord Access Agreement” shall mean a landlord access agreement
substantially in the form of Exhibit J-3.
     “L/C Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.23.
     “L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.

12



--------------------------------------------------------------------------------



 



     “L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not been reimbursed at such time. The
L/C Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.
     “L/C Fee Payment Date” shall have the meaning assigned to such term in
Section 2.05(c).
     “L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit F, or such other form as may be supplied by the
Administrative Agent, to be executed and delivered by such Lender on the Closing
Date.
     “Lenders” shall mean (a) the persons that deliver a Lender Addendum (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance. Unless the context otherwise requires,
the term “Lenders” shall include the Swingline Lender.
     “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.
     “Leverage Ratio” shall mean, on any date of determination, the ratio of
(a) Total Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date, taken
as one accounting period.
     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance,
collateral assignment, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

13



--------------------------------------------------------------------------------



 



     “Loan Documents” shall mean this Agreement and the Security Documents.
     “Loan Parties” shall mean the Borrower and each Subsidiary that is or
becomes a party to a Loan Document.
     “Loans” shall mean the Revolving Loans, the Term Loans and the Swingline
Loans.
     “Majority Facility Lenders” shall mean, with respect to any Facility, the
holders of a majority of the aggregate unpaid principal amount of the Term Loans
or the Aggregate Revolving Credit Exposure, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Credit Facility, prior to
the termination of the Revolving Credit Commitments, the holders of a majority
of the Total Revolving Credit Commitment).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean a material adverse condition or
material adverse change in or materially affecting (a) the business, assets,
liabilities, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Arranger, the
Administrative Agent, the Collateral Agent or the Secured Parties thereunder.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $5,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower for
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
     “Merger Agreement” shall mean the agreement and plan of merger dated as of
October 12, 2005 by and among WebCT Inc., the Borrower and College Acquisition
Sub, Inc.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgaged Properties” shall mean, initially, each parcel of real property
and the improvements thereto owned by a Loan Party and specified on
Schedule 1.01(a), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 or 5.10.
     “Mortgages” shall mean the mortgages or deeds of trust, assignments of
leases and rents and other security documents granting a Lien on any Mortgaged
Property to secure the Obligations, each in the form of Exhibit G-1 or
Exhibit G-2, as the case may be, with such changes as shall be advisable under
the law of the jurisdiction in which such Mortgage is to be recorded and as are
reasonably satisfactory to the Collateral Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

14



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or
Recovery Event, the cash proceeds thereof (including any such proceeds
subsequently received (but only as and when received) in respect of noncash
consideration initially received), net of (i) selling expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar taxes
incurred by the Borrower and the Subsidiaries in connection therewith and the
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale), (ii) amounts provided as a reserve, in accordance with GAAP,
against any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such Asset Sale and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); provided, however, that, if (x) the
Borrower shall deliver a certificate of a Financial Officer of the Borrower to
the Administrative Agent within thirty days of receipt thereof setting forth the
Borrower’s intent to reinvest such proceeds (or portion thereof) in productive
assets of a kind then used or usable in the business of the Borrower and the
Subsidiaries within 360 days of receipt of such proceeds and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such 360-day period, at which time such proceeds shall be deemed
to be Net Cash Proceeds; and (b) with respect to any issuance or disposition of
Indebtedness or any Equity Issuance, the cash proceeds thereof, net of all taxes
and reasonable and customary fees, commissions, costs and other expenses
incurred by the Borrower and the Subsidiaries in connection therewith.
     “Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Perfection Certificate” shall mean the Pre-Closing UCC Diligence
Certificate substantially in the form of Exhibit H or any other form approved by
the Collateral Agent.
     “Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law.

15



--------------------------------------------------------------------------------



 



     “Permitted Acquisition” shall mean the acquisition by the Borrower or any
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or all of the Equity Interests of a person (referred to
herein as the “Acquired Entity”); provided that (i) the Acquired Entity shall be
a going concern and shall be in a similar line of business (or reasonably
related extensions thereof) as that of the Borrower and the Subsidiaries as
conducted during the current and most recently concluded calendar year; (ii) at
the time of such transaction (A) both before and after giving effect thereto, no
Event of Default or Default shall have occurred and be continuing; and (B) the
Borrower would be in compliance with the covenants set forth in Sections 6.11
and 6.12 and the Leverage Ratio would not be greater than 3.0 to 1.0, in each
case as of the most recently completed period ending prior to such transaction
for which the financial statements and certificates required by Section 5.04(a)
or 5.04(b) were required to be delivered or for which comparable financial
statements have been filed with the Securities and Exchange Commission, after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate (including
any other transaction described in this definition occurring after such period)
as if such transaction (and the occurrence or assumption of any Indebtedness in
connection therewith) had occurred as of the first day of such period; and
(C) after giving effect to such acquisition, there must be at least $5,000,000
of unused and available Revolving Credit Commitments and/or available cash;
(iii) the Borrower and the Subsidiaries shall not incur or assume any
Indebtedness in connection with such acquisition, except as permitted by
Section 6.01; and (iv) the Borrower shall comply, and shall cause the Acquired
Entity to comply, with the applicable provisions of Sections 5.09 and 5.10 and
the Security Documents.
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

16



--------------------------------------------------------------------------------



 



     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
     (f) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
     “Permitted Refinancing Indebtedness” shall mean Indebtedness issued or
incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness or Indebtedness assumed in connection with a Permitted Acquisition
as permitted by Section 6.01 (“Refinanced Indebtedness”); provided that (a) the
principal amount of such refinancing, refunding, extending, renewing or
replacing Indebtedness is not greater than the principal amount of such
Refinanced Indebtedness plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon and reasonable fees and expenses, in each case
associated with such refinancing, refunding, extension, renewal or replacement,
(b) such refinancing, refunding, extending, renewing or replacing Indebtedness
has a final maturity that is no sooner than, and a weighted average life to
maturity that is no shorter than, such Refinanced Indebtedness, (c) if such
Refinanced Indebtedness or any Guarantees thereof are subordinated to the
Obligations, such refinancing, refunding, extending, renewing or replacing
Indebtedness and any Guarantees thereof remain so subordinated on terms no less
favorable to the Lenders, (d) the obligors in respect of such Refinanced
Indebtedness immediately prior to such refinancing, refunding, extending,
renewing or replacing are the only obligors on such refinancing, refunding
extending, renewing or replacing Indebtedness and (e) such refinancing,
refunding, extending, renewing or replacing Indebtedness contains covenants and
events of default and is benefited by Guarantees, if any, which, taken as a
whole, are determined in good faith by a Financial Officer of the Borrower to be
no less favorable to the Borrower or the applicable Subsidiary and the Lenders
in any material respect than the covenants and events of default or Guarantees,
if any, in respect of such Refinanced Indebtedness.
     “person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association, company, limited liability
company, partnership, Governmental Authority or other entity.
     “Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Prepayment Notice” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D-3, or such
other form as shall be approved by the Administrative Agent.
     “Prime Rate” shall mean the rate of interest per annum announced from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being effective. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

17



--------------------------------------------------------------------------------



 



     “Pro Rata Percentage” of any Revolving Credit Lender, at any time, shall
mean the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages of
any Revolving Credit Lender shall be determined on the basis of the Revolving
Credit Commitments most recently in effect prior thereto.
     “Ratings” shall mean the ratings given by both S&P and Moody’s in respect
of the Facility on or prior the Closing Date.
     “Real Property” shall mean all Mortgaged Property and all other real
property owned or leased from time to time by the Borrower and the Subsidiaries.
     “Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower or any Subsidiary.
     “Register” shall have the meaning assigned to such term in Section 9.04(d)
.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
     “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.
     “Release” shall mean any release, spill, seepage, emission, leaking,
pumping, injection, pouring, emptying, deposit, disposal, discharge, dispersal,
dumping, escaping, leaching, or migration into, onto or through the environment
or within or upon any building, structure, facility or fixture.
     “Repayment Date” shall have the meaning given such term in Section 2.11(d)
.
     “Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing at least a majority of the
sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Term Loan
Commitments at such time.

18



--------------------------------------------------------------------------------



 



     “Required Prepayment Percentage” shall mean (a) in the case of any Equity
Issuance, 50% if on the date of the issuance, the Leverage Ratio is greater than
2.0 to 1.0; (b) in the case of any Asset Sale or Recovery Event, 100%; (c) in
the case of any issuance or other incurrence of Indebtedness, 100%; and (d) in
the case of any Excess Cash Flow, 50% if on the date of the determination of the
Excess Cash Flow, the Leverage Ratio is greater than 2.0 to 1.0.
     “Requirement of Law” shall mean as to any person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such person or any of its
Real Property or personal property or to which such person or any of its
property of any nature is subject.
     “Responsible Officer” of any person shall mean any chief financial officer,
general counsel and vice president of finance (or, to the extent such positions
do not exist or are vacant, those officers exercising the duties and
responsibilities ordinarily associated with such positions) of such person.
     “Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, defeasance, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary.
     “Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans (and to acquire
participations in Letters of Credit and Swingline Loans) hereunder as set forth
on the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.
     “Revolving Credit Exposure” shall mean, with respect to any Lenders, at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.
     “Revolving Credit Maturity Date” shall mean the date that is five years
after the Closing Date.

19



--------------------------------------------------------------------------------



 



     “Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.
     “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
     “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Intellectual Property Security Agreements and each of the other
security agreements, pledges, mortgages, consents and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09 or 5.10.
     “Senior Secured Debt” shall mean, at any time, the principal amount of all
the Obligations and all other Indebtedness included in Total Debt at such time,
except any unsecured Indebtedness.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” shall mean, with respect to any person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
     “Subsidiary” shall mean any subsidiary of the Borrower, including, without
limitation, the Company.
     “Subsidiary Guarantor” shall mean, initially, each Subsidiary specified on
Schedule 1.01(b) and, at any time thereafter, shall include each other
Subsidiary (other than the China Joint Venture) that is not an Excluded Foreign
Subsidiary.

20



--------------------------------------------------------------------------------



 



     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.22, as the same may be reduced from time to
time pursuant to Section 2.09.
     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Credit Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swingline Exposure at such time.
     “Swingline Lender” shall mean Credit Suisse, acting through its Cayman
Islands Branch, in its capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.22.
     “Syndication Agent” shall have the meaning assigned to such term in the
preamble.
     “Synthetic Lease Obligations” shall mean all monetary obligations of a
person under (a) a so-called synthetic, off-balance sheet or tax retention lease
or (b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such person, but which, upon the insolvency or bankruptcy of such person,
would be characterized as Indebtedness of such person (without regard to
accounting treatment).
     “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
     “Tax Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     “Taxes” shall mean any and all present or future income, stamp and other
taxes, levies, imposts, duties, deductions, charges, liabilities or withholdings
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.
     “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

21



--------------------------------------------------------------------------------



 



     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder as set forth on
the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Term Loan Commitment, as
applicable, as the same may be reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial
aggregate amount of the Term Loan Commitments is $60,000,000.
     “Term Loan Maturity Date” shall mean the date that is six years after the
Closing Date.
     “Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.
     “Total Debt” shall mean, at any time, the aggregate amount of Indebtedness
of the Borrower and the Subsidiaries outstanding at such time, in the amount
that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP.
     “Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $10,000,000.
     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the Acquisition and the other Acquisition Transactions
and (e) any other transactions related to or entered into in connection with any
of the foregoing.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
     “UCC” shall mean the Uniform Commercial Code.
     “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.
     “wholly owned subsidiary” of any person shall mean a subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such person or one
or more wholly owned subsidiaries of such person or by such person and one or
more wholly owned subsidiaries of such person; a “wholly owned Subsidiary” shall
mean any wholly owned subsidiary of the Borrower.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

22



--------------------------------------------------------------------------------



 



     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
     SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
     SECTION 1.04. Pro Forma Calculations. All pro forma calculations permitted
or required to be made by the Borrower or any Subsidiary pursuant to this
Agreement shall include only those adjustments that would be permitted or
required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (a) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (b) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent.

23



--------------------------------------------------------------------------------



 



ARTICLE II.
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein, (a) each Term
Lender agrees, severally and not jointly, to make a Term Loan to the Borrower on
the Closing Date in a principal amount not to exceed its Term Loan Commitment
and (b) each Revolving Credit Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrower, at any time and from time to time on and after
the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitment of such Revolving Credit
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Revolving Credit Lender’s
Revolving Credit Exposure exceeding such Revolving Credit Lender’s Revolving
Credit Commitment. Within the limits set forth in clause (b) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts
paid or prepaid in respect of Term Loans may not be reborrowed.
     SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided, however, that the failure of any Lender to make any
Loan required to be made by it shall not in itself relieve any other Lender of
its obligation to lend hereunder (it being understood, however, that no Lender
shall be responsible for the failure of any other Lender to make any Loan
required to be made by such other Lender). Except for Loans deemed made pursuant
to Section 2.02(f) and subject to Section 2.22 relating to Swingline Loans, the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than $1,000,000 or (ii) equal
to the remaining available balance of the applicable Commitments.
     (b)   Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03; provided that all Borrowings made on the Closing Date and
during the period ending seven days thereafter must be made as ABR Borrowings
(and may not be converted into Eurodollar Borrowings until the end of such
seven-day period), and no Borrowings may be converted into or continued as a
Eurodollar Borrowing having an Interest Period in excess of one month prior to
the date which is 60 days after the Closing Date. Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
     (c)   Except with respect to Loans made pursuant to Section 2.02(f) and
subject to Section 2.22 relating to Swingline Loans, each Lender shall make each
Loan to be made by it

24



--------------------------------------------------------------------------------



 



hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 12:00 Noon, New York City time, and the Administrative Agent
shall promptly credit the amounts so received to an account in the name of the
Borrower as designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.
     (d)   Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) of this Section and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
or (ii) in the case of such Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error); provided, however,
that in the case of the initial Borrowing of the Term Loans on the Closing Date,
the Borrower shall have no obligation to repay such amount (but without limiting
any obligation of the Borrower to make any other repayments or prepayments under
this Agreement) and any such shortfall shall be deemed funded by the
Administrative Agent. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount shall constitute such Lender’s Loan as
part of such Borrowing for purposes of this Agreement.
     (e)   Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Revolving Credit Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Credit
Maturity Date.
     (f)   If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) with respect to a Letter of
Credit within the time specified in such Section, the Issuing Bank will promptly
notify the Administrative Agent of the L/C Disbursement and the Administrative
Agent will promptly notify each Credit Lender of such L/C Disbursement and its
Pro Rata Percentage thereof. Each Revolving Credit Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m. Noon, New York City time, on such date (or, if such Revolving
Credit Lender shall have received such notice later than 12:00 (noon), New York
City time, on any day, not later than 10:00 a.m., New York City time, on the
immediately following Business Day), an amount equal to such Lender’s Pro Rata
Percentage of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Revolving Loan of such Lender and such payment
shall be deemed to have reduced the L/C Exposure), and the Administrative Agent
will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The

25



--------------------------------------------------------------------------------



 



Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph; any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may appear.
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.
     SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the Borrower shall deliver (by hand,
fax or telephone notice promptly confirmed in writing or by fax) to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 Noon, New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 12:00 Noon, New York City time, one Business Day
before a proposed Borrowing (or the same Business Day, in the case of the
initial Borrowing hereunder). Each Borrowing Request shall be irrevocable, shall
be signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the initial Interest Period with
respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02. If no election as to the Type
of Borrowing is specified in any such notice, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given in
accordance with this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.
     SECTION 2.04. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender made to
the Borrower as provided in Section 2.11 and (ii) the then unpaid principal
amount of each Revolving Loan of such Lender made to the Borrower on the
Revolving Credit Maturity Date. The Borrower hereby unconditionally promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to the Borrower on the Revolving Credit Maturity Date.

26



--------------------------------------------------------------------------------



 



     (b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
     (c)   The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of the sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.
     (d)   The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations therein recorded in the absence of manifest error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans made to the Borrower in
accordance with the terms of this Agreement.
     (e)   Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note. In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.
     SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to the Commitment Fee Rate on the average daily unused
amount of the Commitments of such Lender (other than the Swingline Commitment)
during the preceding quarter (or other period commencing with the date hereof or
ending with the Revolving Credit Maturity Date or the date on which the
Commitments of such Lender shall expire or be terminated). All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Lender shall commence to accrue on the
date hereof and shall cease to accrue on the date on which the Commitment of
such Lender shall expire or be terminated as provided herein. For purposes of
calculating Commitment Fees with respect to Revolving Credit Commitments only,
no portion of the Revolving Credit Commitments shall be deemed utilized under
Section 2.22 as a result of outstanding Swingline Loans.
     (b)   The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times from time to time agreed to in
writing by the Borrower (or any Affiliate) and the Administrative Agent (the
“Administrative Agent Fees”).

27



--------------------------------------------------------------------------------



 



     (c)   The Borrower agrees to pay (i) to each Revolving Credit Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitment of such Lender shall be terminated as provided herein (each,
an “L/C Fee Payment Date”) a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements which are earning
interim interest pursuant to Section 2.23(h)) during the preceding quarter (or
shorter period commencing with the date hereof or ending with the Revolving
Credit Maturity Date or the date on which all Letters of Credit have been
canceled or have expired and the Revolving Credit Commitments of all Lenders
shall have been terminated) at a rate per annum equal to the Applicable Margin
used to determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing Bank with
respect to each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower a fronting fee, which shall accrue at the rate of
1/4 of 1% per annum or such other rate as shall be separately agreed upon
between the Borrower and the Issuing Bank, on the drawable amount of such Letter
of Credit, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date of such Letter of Credit, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of (or at the request of) the Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall
be computed on the basis of the actual number of days elapsed in a year of
360 days.
     (d)   All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing, including each Swingline Loan,
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.
     (b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.
     (c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     SECTION 2.07. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder or under

28



--------------------------------------------------------------------------------



 



any other Loan Document, by acceleration or otherwise, the Borrower shall on
demand from time to time pay interest, to the extent permitted by law, on such
defaulted amount to but excluding the date of actual payment (after as well as
before judgment) (a) in the case of overdue principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Revolving Loan
plus 2.00%.
     SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing (a) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for such
Interest Period or (b) the Administrative Agent is advised by the Majority
Facility Lenders in respect of the relevant Facility that the Adjusted LIBO Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any request by the Borrower for
a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing and (ii) any Interest Period election that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.
     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated in accordance with the terms hereof, (i) the Term Loan
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date and (ii) the Revolving Credit Commitments, the Swingline
Commitment and the L/C Commitment shall automatically terminate on the Revolving
Credit Maturity Date. Notwithstanding the foregoing, all the Commitments shall
automatically terminate at 5:00 p.m., New York City time, on October 12, 2007,
if the initial Credit Event shall not have occurred by such time.
     (b)   Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Revolving Credit Commitments or the Swingline Commitment; provided, however,
that (i) each partial reduction of the Revolving Credit Commitments or the
Swingline Commitment shall be in an integral multiple of $100,000 and in a
minimum amount of $1,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure then in effect.
     (c)   Each reduction in the Revolving Credit Commitments or Swingline
Commitment hereunder shall be made ratably among the applicable Lenders in
accordance with their Pro Rata Percentages. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the

29



--------------------------------------------------------------------------------



 



amount of the Commitments so terminated or reduced accrued to but excluding the
date of such termination or reduction.
     SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable written or telephonic
(promptly confirmed in writing) Conversion/Continuation Notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing of the
Borrower into an ABR Borrowing, (b) not later than 12:00 p.m., New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of the Borrower into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing of the Borrower as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 p.m., New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing of the Borrower to another permissible Interest
Period, subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date;

30



--------------------------------------------------------------------------------



 



     (viii) the date of any such conversion shall be a Business Day; and
     (ix) after the occurrence and during the continuance of a Default or Event
of Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.
     If no Interest Period is specified in any such Conversion/Continuation
Notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall advise the Lenders of any
Conversion/Continuation Notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given a Conversion/Continuation Notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.
     SECTION 2.11. Repayment of Term Borrowings. (a) On the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), the Borrower shall pay to
the Administrative Agent, for the account of the Term Lenders, a principal
amount of the Term Loans (as adjusted from time to time pursuant to
Sections 2.11(b), 2.12 and 2.13(f)) equal to the amount set forth below for such
date, together in each case with accrued and unpaid interest and Fees on the
amount to be paid to but excluding the date of such payment:

          Repayment Date   Amount  
March 31, 2006
  $ 150,000  
June 30, 2006
  $ 150,000  
September 30, 2006
  $ 150,000  
December 31, 2006
  $ 150,000  
March 31, 2007
  $ 150,000  
June 30, 2007
  $ 150,000  
September 30, 2007
  $ 150,000  
December 31, 2007
  $ 150,000  
March 31, 2008
  $ 150,000  
June 30, 2008
  $ 150,000  
September 30, 2008
  $ 150,000  
December 31, 2008
  $ 150,000  
March 31, 2009
  $ 150,000  
June 30, 2009
  $ 150,000  
September 30, 2009
  $ 150,000  
December 31, 2009
  $ 150,000  
March 31, 2010
  $ 150,000  
June 30, 2010
  $ 150,000  
September 30, 2010
  $ 150,000  
December 31, 2010
  $ 150,000  
March 31, 2011
  $ 14,250,000  
June 30, 2011
  $ 14.250,000  

31



--------------------------------------------------------------------------------



 



          Repayment Date   Amount  
September 30, 2011
  $ 14,250,000  
Term Loan Maturity Date
  Remainder

     (b)   In the event and on each occasion that any Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date shall be
reduced pro rata by an aggregate amount equal to the amount of such reduction,
expiration or termination.
     (c)   To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
     (d)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax delivery of a Prepayment Notice
(or telephone notice promptly confirmed thereafter by written or fax delivery of
a Prepayment Notice) in the case of Eurodollar Loans, or written or fax delivery
of a Prepayment Notice (or telephone notice promptly confirmed thereafter by
written or fax delivery of a Prepayment Notice) at least one Business Day prior
to the date of prepayment in the case of ABR Loans, to the Administrative Agent
before 12:00 Noon, New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000.
     (b)   Any voluntary prepayments pursuant to Section 2.12 (a) shall be
applied to Term Loans to ratably reduce each scheduled installment of principal
thereunder set forth in Section 2.11. Any voluntary prepayment shall be applied
first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans.
     (c)   Each Prepayment Notice shall be irrevocable and shall commit the
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein. All prepayments under this Section 2.12 shall be subject to
Section 2.16, but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than a prepayment of an ABR Revolving Loan) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
     SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all its outstanding Swingline Loans and replace all its outstanding Letters of
Credit and/or deposit an amount equal to the L/C Exposure in cash in a cash
collateral account established with the Collateral Agent for the benefit of the
Secured Parties. If as a result of any partial reduction of the Revolving Credit
Commitments the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment after giving effect thereto, then the Borrower
shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination

32



--------------------------------------------------------------------------------



 



thereof) and/or cash collateralize Letters of Credit in an amount sufficient to
eliminate such excess.
     (b)   Not later than thirty days following the completion of any Asset Sale
or the occurrence of any Recovery Event, the Borrower shall apply the Required
Prepayment Percentage of the Net Cash Proceeds received with respect thereto to
prepay outstanding Term Loans in accordance with Section 2.13(f).
     (c)   In the event and on each occasion that an Equity Issuance occurs, the
Borrower shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the occurrence of such Equity
Issuance, apply the Required Prepayment Percentage of the Net Cash Proceeds
therefrom to prepay outstanding Term Loans in accordance with Section 2.13(f).
     (d)   In the event that any Loan Party or any subsidiary of a Loan Party
shall receive Net Cash Proceeds from the issuance or other incurrence of
Indebtedness of any Loan Party or any subsidiary of a Loan Party (other than
Indebtedness permitted pursuant to Section 6.01 (other than pursuant to
Section 6.01(f)), the Borrower shall, substantially simultaneously with (and in
any event not later than the fifth Business Day next following) the receipt of
such Net Cash Proceeds by such Loan Party or such subsidiary, apply an amount
equal to the Required Prepayment Percentage of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(f).
     (e)   No later than the earlier of (i) 90 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending on December 31,
2006, and (ii) the date on which the financial statements with respect to such
period are delivered pursuant to Section 5.04(a), the Borrower shall prepay
outstanding Term Loans in accordance with Section 2.13(f), in an aggregate
principal amount equal to the excess, if any, of (x) the Required Prepayment
Percentage of Excess Cash Flow for the fiscal year then ended, over (y) any
permanent repayments or prepayments of Indebtedness made by the Borrower and the
Subsidiaries during such fiscal year, but only to the extent that such
repayments or prepayments by their terms cannot be reborrowed or redrawn;
provided that the amount required to be prepaid pursuant to this Section 2.13(e)
shall not exceed the amount necessary to have caused the Leverage Ratio to be
equal to 2.0 to 1.0 as of the last day of such fiscal year.
     (f)   The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.13, (i) a certificate signed by
a Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings pursuant to this Section 2.13 shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.
Mandatory prepayments pursuant to this Section 2.13 shall be applied:

33



--------------------------------------------------------------------------------



 



     (i) to Term Loans to ratably reduce each scheduled installment of principal
thereunder set forth in Section 2.11. Any Term Lender may elect, by notice in
writing to the Administrative Agent by telephone (promptly confirmed thereafter
by facsimile) at least 2 Business Days or any shorter time period as the
Administrative Agent may determine, prior to the applicable prepayment date, to
decline all of any mandatory prepayments of its Term Loans pursuant to
Section 2.13, in which case the aggregate amount of the prepayment that would
have been applied to prepay such Term Loans but was so declined shall be applied
to prepay the Term Loans of those Term Lenders who have initially accepted such
prepayment (such prepayment to be made to each such Term Lender based on the
percentage which such Term Lender’s Term Loans represents of the aggregate Term
Loans of all such Term Lenders who have initially accepted such prepayment);
     (ii) in the manner set forth in clause (i) above irrespective of whether
the then outstanding Term Loans being prepaid are ABR Loans or Eurodollar Loans;
provided that if no Term Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to the above paragraph, then, with respect
to such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans; and
     (iii) when there are no longer outstanding Term Loans under the Term
Facility, to prepay outstanding Revolving Loans and cash collateralize the L/C
Exposure, in each case with no corresponding permanent reduction of the
Revolving Credit Commitments.
     SECTION 2.14. Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision of this Agreement, if any Change in Law
shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, the Administrative Agent or the Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or
     (ii) impose on any Lender, the Administrative Agent or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein,
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to any
Lender, the Administrative Agent or the Issuing Bank of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender, the Administrative Agent or the Issuing Bank to be
material, then the Borrower will pay to such Lender, the Administrative Agent or
the Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered; provided, that such
amount shall be determined in a manner consistent with the amount that such
Lender or the Issuing Bank, as the case may be, would generally apply with
respect to other similarly situated

34



--------------------------------------------------------------------------------



 



borrowers and shall not be duplicative of any amounts paid by Borrower under any
other provision of this Agreement; and provided further that costs to which this
Section 2.14 applies shall not include Excluded Taxes or costs relating to
Indemnified Taxes or Other Taxes that are governed by Section 2.20.
     (b)   If any Lender, the Administrative Agent or the Issuing Bank shall
have determined that any Change in Law regarding capital adequacy has or would
have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or the Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit purchased by, such Lender or the Letters of Credit issued
by the Issuing Bank to a level below that which such Lender, the Administrative
Agent or the Issuing Bank or such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, the Administrative Agent’s or the
Issuing Bank’s policies and the policies of such Lender’s, the Administrative
Agent’s or the Issuing Bank’s holding company with respect to capital adequacy)
by an amount deemed by such Lender, the Administrative Agent or the Issuing Bank
to be material, then from time to time the Borrower shall pay to such Lender,
the Administrative Agent or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender, the Administrative
Agent or the Issuing Bank or such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company for any such reduction suffered; provided, that
such amount shall be determined in a manner consistent with the amount that such
Lender or the Issuing Bank, as the case may be, would generally apply with
respect to other similarly situated borrowers and shall not be duplicative of
any amounts paid by Borrower under any other provision of this Agreement.
     (c)   A certificate of a Lender, the Administrative Agent or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender,
the Administrative Agent or the Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender, the Administrative Agent or the Issuing Bank, as
the case may be, the amount or amounts shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
     (d)   Failure or delay on the part of any Lender, the Administrative Agent
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Administrative Agent’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender, the Administrative Agent or
the Issuing Bank under paragraph (a) or (b) above for increased costs or
reductions with respect to any period prior to the date that is 270 days prior
to such request if such Lender, the Administrative Agent or the Issuing Bank
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 270-day period. The
protection of this Section shall be available to each Lender, the Administrative
Agent and the Issuing Bank

35



--------------------------------------------------------------------------------



 



regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.
     SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. Any such conversion of a Eurodollar Loan under (i) above
shall be subject to Section 2.16.
     (b)   For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
     SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder (or such Lender’s gross negligence or willful misconduct)
which results in (i) such Lender receiving or being deemed to receive any amount
on account of the principal of any Eurodollar Loan prior to the end of the
Interest Period in effect therefor, (ii) the conversion of any Eurodollar Loan
to an ABR Loan, or the conversion of the Interest Period with respect to any
Eurodollar Loan, in each case other than on the last day of the Interest Period
in effect therefor or (iii) any Eurodollar Loan to be made by such Lender
(including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
clause (a) being called a “Breakage Event”) or (b) any default in the making of
any payment or prepayment

36



--------------------------------------------------------------------------------



 



required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
     SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Sections 2.13
and 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Revolving Credit Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans). For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Swingline Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
     SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly

37



--------------------------------------------------------------------------------



 



consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.
     SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. All payments hereunder and under each other Loan Document shall
be made in dollars. The Agent shall promptly pay to each Lender such Lender’s
share of all payments received by the Agent.
     (b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any
Indemnified Taxes or Other Taxes are required to be withheld or deducted from
such payments, then (i) the sum payable by or on behalf of the Borrower shall be
increased as necessary so that after all required deductions or withholding
(including deductions or withholdings applicable to additional sums payable
under this Section) the Administrative Agent, the Issuing Bank or such Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or such other Loan Party
shall make (or cause to be made) such deductions and (iii) the Borrower or such
other Loan Party shall pay (or cause to be paid) the full amount deducted to the
relevant Governmental Authority in accordance with applicable law. In addition,
the Borrower or any other Loan Party hereunder shall pay (or cause to be paid)
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
     (b)   The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, or any of their respective
Affiliates, on or with respect to any payment by or on account of any obligation
of the Borrower or any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or

38



--------------------------------------------------------------------------------



 



Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A reasonably detailed certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender, the Issuing
Bank or by the Administrative Agent on its behalf or on behalf of a Lender or
the Issuing Bank shall be conclusive absent manifest error.
     (c)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes pursuant to Section 2.20(a), and in any event within 30 days of any
such payment being due, the Borrower shall deliver (or cause to be delivered) to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (d)   If the applicable Lender, the Issuing Bank or the Administrative
Agent obtains a refund in respect of an amount paid by the Borrower to any
Governmental Authority pursuant to Section 2.20(a) or for an amount for which
indemnification was received by any Lender, the Issuing Bank or the
Administrative Agent pursuant to Section 2.20(b), which in the good faith
judgment of the applicable Lender, the Issuing Bank or the Administrative Agent
is allocable to such payment, such Lender, Issuing Bank or the Administrative
Agent shall promptly pay to Borrower the amount of the refund (and any interest
thereon), net of all out-of-pocket expenses of such Lender, Issuing Bank or the
Administrative Agent incurred in obtaining such refund, that will leave such
Lender, the Issuing Bank or the Administrative Agent in the same position it
would have been in had the Borrower not been required to make the payment
pursuant to Section 2.20(a) or to provide indemnification pursuant to
Section 2.20(b) or Section 2.20(c); provided, however, that the Borrower agrees
to promptly return such refund to the applicable Lender, the Issuing Bank or the
Administrative Agent if the Borrower receives notice from the applicable Lender,
the Issuing Bank or Administrative Agent that such Lender, the Issuing Bank or
the Administrative Agent is required to repay such refund.
     (e)   Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the reasonable written request of the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation. In addition, each Foreign Lender shall (i) furnish on or
before it becomes a party to the Agreement either (a) two accurate and complete
originally executed U.S. Internal Revenue Service Form W-8BEN (or successor
form), (b) an accurate and complete U.S. Internal Revenue Service Form W-8ECI
and/or (c) two accurate and complete U.S. Internal Revenue Service Form W-8IMYs
(or successor form), certifying, in each case, to such Foreign Lender’s legal
entitlement to an exemption from or reduction of U.S. federal withholding tax
with respect to all interest payments hereunder, and (ii) provide a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form) or Form W-8IMY (or
successor form) upon the expiration or obsolescence of any previously delivered
form to reconfirm any complete exemption from, or any entitlement to a reduction
in, U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Tax Code and is relying on the so-called “portfolio
interest

39



--------------------------------------------------------------------------------



 



exemption” shall also furnish a “Non-Bank Certificate” in the form of Exhibit I
together with a Form W-8BEN. Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver. If
any Foreign Lender provides a Form W-8IMY, such Foreign Lender must also attach
the additional documentation that must be transmitted with Form W-8IMY,
including the appropriate forms described in this Section 2.20(e).
     (f)   Any Lender that is a United States person, as defined in
Section 7701(a)(30) of the Tax Code, and has not otherwise established that it
is an exempt recipient within the meaning of Treasury Regulations
Section 1.6049-4(c), shall deliver, on or before the date it becomes a party to
this Agreement, to the Borrower (with a copy to the Administrative Agent) two
accurate and complete original signed copies of Internal Revenue Service Form
W-9, or any successor form that such person is entitled to provide at such time
in order to comply with United States backup withholding requirements.
     (g)   Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of all amounts due
hereunder.
     SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender, the Issuing Bank, the
Administrative Agent or any Governmental Authority on account of any Lender or
the Issuing Bank pursuant to Section 2.20 or (iv) any Lender does not consent to
a proposed amendment, modification or waiver of this Agreement requested by the
Borrower which requires the consent of all of the Lenders or all of the Lenders
under any Facility to become effective (and which is approved by at least the
Required Lenders), the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction,
(y) solely with respect to replacements of Lenders pursuant to clauses (i),
(ii) or (iii) of this Section, the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, of the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, and (z) the Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Section 2.14 and Section 2.16); provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.14 or notice under Section 2.15 or the amounts paid

40



--------------------------------------------------------------------------------



 



pursuant to Section 2.20, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.14 in respect of such circumstances or event or shall withdraw
its notice under Section 2.15 or shall waive its right to further payments under
Section 2.20 in respect of such circumstances or event, as the case may be, then
such Lender or the Issuing Bank shall not thereafter be required to make any
such transfer and assignment hereunder. In connection with any such replacement,
if the replaced Lender does not execute and deliver to the Administrative Agent
a duly completed Assignment and Acceptance reflecting such replacement within
five Business Days of the date on which the replacement Lender executes and
delivers such Assignment and Acceptance to the replaced Lender, then such
replaced Lender shall be deemed to have executed and delivered such Assignment
and Acceptance.
     (b)   If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender, the Issuing Bank, the Administrative Agent or
any Governmental Authority on account of any Lender or the Issuing Bank,
pursuant to Section 2.20, then such Lender or the Issuing Bank shall use
reasonable efforts (which shall not require such Lender or the Issuing Bank to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under Section
2.14 or enable it to withdraw its notice pursuant to Section 2.15 or would
reduce amounts payable pursuant to Section 2.20, as the case may be, in the
future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such filing or
assignment, delegation and transfer.
     SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the
terms and conditions hereof and relying upon the representations and warranties,
set forth herein, the Swingline Lender agrees to make loans to the Borrower, at
any time and from time to time after the Closing Date, and until the earlier of
the Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $2,500,000 in the aggregate or
(ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $100,000.
The Swingline Commitment may be terminated or reduced from time to time as
provided herein. Within the foregoing limits, the Borrower may borrow, pay or
prepay and reborrow Swingline Loans hereunder, subject to the terms, conditions
and limitations set forth herein.

41



--------------------------------------------------------------------------------



 



     (b)   Swingline Loans. The Borrower shall notify the Swingline Lender by
fax, or by telephone (confirmed by fax), not later than 10:00 a.m., New York
City time, on the day of a proposed Swingline Loan to be made to it. Such notice
shall be delivered on a Business Day, shall be irrevocable and shall refer to
this Agreement and shall specify the requested date (which shall be a Business
Day) and amount of such Swingline Loan. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower as specified in the notice of borrowing by 3:00
p.m. on the date such Swingline Loan is so requested.
     (c)   Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time, on the date of prepayment at the Swingline Lender’s
address for notices specified in the Lender Addendum delivered by the Swingline
Lender.
     (d)   Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).
     (e)   Participations. The Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders under this Section) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline

42



--------------------------------------------------------------------------------



 



Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other party liable for obligations of the Borrower) of any default in the
payment thereof.
     SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions hereof, the Borrower may request the issuance of a Letter of Credit
at any time until the date that is 30 days prior to the Revolving Credit
Maturity Date for its own account or for the account of any of the Subsidiary
Guarantors (in which case the Borrower and such Subsidiary Guarantor shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank. This Section shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.
     (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or fax to the Issuing Bank and the Administrative Agent (no less than two
Business Days (or such shorter period of time acceptable to the Issuing Bank) in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed $7,500,000
and (ii) the Aggregate Revolving Credit Exposure shall not exceed the Total
Revolving Credit Commitment.
     (c)   Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit and (ii) the date that is five Business Days prior to
the Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.
     (d)   Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the

43



--------------------------------------------------------------------------------



 



Issuing Bank and not reimbursed by the Borrower (or, if applicable, another
party pursuant to its obligations under any other Loan Document) forthwith on
the date due as provided in Section 2.02(f). Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
     (e)   Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Issuing Bank an
amount equal to such L/C Disbursement not later than the end of the day on which
the Borrower shall have received notice from the Issuing Bank that payment of
such draft will be made, or, if the Borrower shall have received such notice
later than 10:00 a.m., New York City time, on any Business Day, not later than
10:00 a.m., New York City time, on the immediately following Business Day.
     (f)   Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of, or any consent to departure from, all or
any of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, any Lender, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

44



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.
     (g)   Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the applicable Lenders with respect to any such
L/C Disbursement. The Administrative Agent shall promptly give each Revolving
Credit Lender notice thereof.
     (h)   Interim Interest. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.
     (i)   Resignation of the Issuing Bank. The Issuing Bank may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower. Subject to the next succeeding paragraph, upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue

45



--------------------------------------------------------------------------------



 



additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrower shall pay all accrued and unpaid fees
pursuant to Section 2.05(c)(ii). The acceptance of any appointment as the
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
     (j)   Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders representing greater than 50% of
the total L/C Exposure) thereof and of the amount to be deposited, deposit in an
account with the Collateral Agent, for the ratable benefit of the Revolving
Credit Lenders, an amount in cash equal to the L/C Exposure as of such date.
Such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Collateral Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrower for
the L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders representing
greater than 50% of the total L/C Exposure), be applied to satisfy the
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
     (k)   Additional Issuing Banks. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of the
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
shall be deemed to be an “Issuing Bank” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank and such Lender.

46



--------------------------------------------------------------------------------



 



ARTICLE III.
Representations and Warranties
     The Borrower represents and warrants to the Arranger, the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:
     SECTION 3.01. Organization; Powers. The Borrower and each of the
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and as proposed to be conducted,
except where the failure to have such power, authority or right could not
reasonably be expected to have a Material Adverse Effect, (c) is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required except where the failure to so qualify in a
jurisdiction (other than its jurisdiction of incorporation or formation) could
not reasonably be expected to have a Material Adverse Effect and (d) has the
power and authority, and the legal right, to execute, deliver and perform its
obligations under this Agreement, each of the other Loan Documents, the
Acquisition Documentation and each other agreement or instrument contemplated
hereby or thereby to which it is or will be a party, including, in the case of
the Borrower, to borrow hereunder, in the case of each Loan Party, to grant the
Liens contemplated to be granted by it under the Security Documents and, in the
case of each Subsidiary Guarantor, to Guarantee the Obligations as contemplated
by the Guarantee and Collateral Agreement.
     SECTION 3.02. Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any provision of applicable law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or arbitrator or (C) any provision of any indenture, agreement or
other instrument to which the Borrower or any Subsidiary is a party or by which
any of them or any of their property is or may be bound, except to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect (ii) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument, except to
the extent that such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any Subsidiary (other than Liens
created under the Security Documents).
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’

47



--------------------------------------------------------------------------------



 



rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except to the extent that could not reasonably be expected to have
a Material Adverse Effect, except for (a) the filing of UCC financing statements
and filings with the United States Patent and Trademark Office and the United
States Copyright Office and continuations thereof, (b) recordation of the
Mortgages, (c) such as have been made or obtained and are in full force and
effect, and (d) the matters referred to in Section 4.02(l).
     SECTION 3.05. Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
income, stockholder’s equity and cash flows as of and for the fiscal years ended
December 31, 2004, December 31, 2003 and December 31, 2002, in each case audited
by and accompanied by the opinion of Ernst & Young LL.P., independent public
accountants. Such financial statements present fairly in all material respects
the financial condition and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.
     (b)   The Borrower has heretofore delivered to the Lenders its unaudited
pro forma consolidated balance sheet and statements of income, stockholder’s
equity and cash flows as of December 31, 2005, prepared giving effect to the
Transactions as if they had occurred, with respect to such balance sheet, on
such date and, with respect to such other financial statements, on the first day
of the 12-month period ending on such date. Such pro forma financial statements
(i) have been prepared in good faith by the Borrower, based on the assumptions
believed by the Borrower on the date hereof and on the Closing Date to be
reasonable, (ii) accurately reflect all adjustments required to be made to give
effect to the Transactions and (iii) present fairly in all material respects on
a pro forma basis the estimated consolidated financial position of the Borrower
and its consolidated Subsidiaries as of such date and for such period, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.
     SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred since December 31, 2004 that has caused, or could reasonably be
expected to cause, a Material Adverse Effect.
     SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets (including all
Real Property), except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes. Each parcel of
Real Property and the current use thereof complies with all applicable laws
(including building and zoning

48



--------------------------------------------------------------------------------



 



ordinances and codes) and with all insurance requirements, except where such
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
     (b) Each of the Borrower and the Subsidiaries, and to the knowledge of the
Borrower, each other party thereto, has complied with all obligations under all
material leases to which it is a party, except where such non-compliance could
not reasonably be expected to have a Material Adverse Effect, and all such
leases are legal, valid, binding and in full force and effect. Each of the
Borrower and the Subsidiaries enjoys peaceful and undisturbed possession under
all such material leases. No landlord Lien has been filed with respect to any
lease payment under any material lease. None of the Real Property is subject to
any lease, sublease, license or other agreement granting to any person (other
than the Borrower and its Affiliates) any right to the use, occupancy,
possession or enjoyment of the Real Property or any portion thereof, except for
easements or similar rights which do not materially detract from the value of
the property subject thereto. The Borrower has delivered or made available to
the Administrative Agent true, complete and correct copies of all leases
(whether as landlord or tenant) of Real Property.
     (c) None of the Borrower or any of the Subsidiaries has received any
written notice of, nor has any actual knowledge of, any pending or contemplated
condemnation proceeding affecting the Real Properties in any material respect or
any sale or disposition thereof in lieu of condemnation.
     (d) None of the Borrower or any of the Subsidiaries is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Real Property or any interest therein.
     (e) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted, (ii) all such Permits are in full
force and effect, and each Loan Party has performed and observed all
requirements of such Permits, and (iii) no event has occurred that allows or
results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer of any such Permit.
     SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date
a list of all Subsidiaries, after giving effect to the Acquisition, including
each Subsidiary’s exact legal name (as reflected in such Subsidiary’s
certificate or articles of incorporation or other constitutive documents) and
jurisdiction of incorporation or formation and the percentage ownership interest
of the Borrower (direct or indirect) therein, and identifies each Subsidiary
that is Loan Party. The shares of capital stock or other Equity Interests so
indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
the Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents).
     SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions,
suits or proceedings at law or in equity or by or before any arbitrator or
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary or any business,
property or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse

49



--------------------------------------------------------------------------------



 



determination, and that, in the case of this clause (ii), if adversely
determined could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
     (b)   None of the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, except where such violation or default could not
reasonably be expected to result in a Material Adverse Effect.
     (c)   Certificates of occupancy and permits are in effect for each
Mortgaged Property as currently constructed, and true and complete copies of
such certificates of occupancy have been delivered or made available to the
Collateral Agent as mortgagee with respect to each Mortgaged Property.
     SECTION 3.10. Agreements. (a) None of the Borrower or any of the
Subsidiaries is a party to any agreement or instrument, or subject to any
corporate restriction, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
     (b)   None of the Borrower or any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, except where such default could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.11. Federal Reserve Regulations. (a) None of the Borrower or any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b)   No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve the Borrower in a violation of Regulation X or to involve any broker or
dealer in a violation of Regulation T. No Indebtedness being reduced or retired
out of the proceeds of any Loans or Letters of Credit was or will be incurred
for the purpose of purchasing or carrying any Margin Stock. Following the
application of the proceeds of the Loans and the Letters of Credit, Margin Stock
will not constitute more than 25% of the value of the assets of the Borrower and
the Subsidiaries. None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

50



--------------------------------------------------------------------------------



 



     SECTION 3.12. Investment Company Act; Public Utility Holding Company Act.
None of the Borrower or any of the Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended, or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended.
     SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the
Term Loans solely to partially pay the Acquisition Consideration, to refinance
certain existing indebtedness and to pay fees and expenses related to the
Transactions. The Borrower will use the proceeds of the Revolving Loans and the
Swingline Loans solely for working capital purposes. The Borrower will request
the issuance of Letters of Credit solely to support payment obligations incurred
in the ordinary course of business by the Borrower and the Subsidiary
Guarantors.
     SECTION 3.14. Tax Returns. Except as set forth in Schedule 3.14, each of
the Borrower and each of the Subsidiaries has timely filed or timely caused to
be filed all Federal income tax returns and all other material Federal, state,
local and foreign tax returns or materials required to have been filed by it and
all such tax returns are correct and complete in all material respects. Except
as set forth in Schedule 3.14, each of the Borrower and each of the Subsidiaries
has timely paid or timely caused to be paid all Taxes due and payable by it and
all assessments received by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, shall have set aside on its books adequate reserves to the extent
required by GAAP or Taxes that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Each of the
Borrower and each of the Subsidiaries has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. Except as set forth in
Schedule 3.14, no Tax Lien has been filed, and to the knowledge of the Borrower
and each of the Subsidiaries, no claim is being asserted, with respect to any
Tax. None of the Borrower or any of the Subsidiaries (a) intends to treat the
Loans or any of the transactions contemplated by any Loan Document or the
Acquisition as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4) or (b) is aware of any facts or events that would
result in such treatment.
     SECTION 3.15. No Material Misstatements; Acquisition Documentation. (a) No
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower or any Subsidiary to the Arranger, the Administrative
Agent or any Lender for use in connection with the transactions contemplated by
the Loan Documents or in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Borrower represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information, report,
financial statement, exhibit or schedule.

51



--------------------------------------------------------------------------------



 



     (b)   As of the Closing Date, the representations and warranties of the
applicable Loan Parties and their Affiliates set forth in the Acquisition
Documentation are true and correct in all material respects.
     SECTION 3.16. Employee Benefit Plans. Each of the Borrower and each of the
Subsidiary Guarantors is in compliance with the applicable provisions of ERISA
and the Tax Code and the regulations and published interpretations thereunder,
except where non-compliance could not reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all benefit liabilities under each Benefit Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the last annual valuation date applicable thereto, exceed by more
than $ 1,000,000 the fair market value of the assets of such Benefit Plan, and
the present value of all benefit liabilities of all underfunded Benefit Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation dates applicable
thereto, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Benefit Plans.
     SECTION 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries:
     (i) has failed to comply with any Environmental Law or to take, in a timely
manner, all actions necessary to obtain, maintain, renew and comply with any
Environmental Permit, and all such Environmental Permits are in full force and
effect and not subject to any administrative or judicial appeal;
     (ii) has become a party to any governmental, administrative or judicial
proceeding or possesses knowledge of any such proceeding that has been
threatened under Environmental Law;
     (iii) has received notice of, become subject to, or is aware of any facts
or circumstances that could form the basis for, any Environmental Liability
other than those which have been fully and finally resolved and for which no
obligations remain outstanding;
     (iv) possesses knowledge that any Mortgaged Property (A) is subject to any
Lien, restriction on ownership, occupancy, use or transferability imposed
pursuant to Environmental Law or (B) contains or previously contained Hazardous
Materials of a form or type or in a quantity or location that could reasonably
be expected to result in any Environmental Liability;
     (v) possess knowledge that there has been a Release or threat of Release of
Hazardous Materials at or from the Mortgaged Properties (or from any facilities
or other properties formerly owned, leased or operated by the Borrower or any of
the

52



--------------------------------------------------------------------------------



 



Subsidiaries) in violation of, or in amounts or in a manner that could
reasonably be expected to give rise to liability under, any Environmental Law;
     (vi) has generated, treated, stored, transported, or Released Hazardous
Materials from the Mortgaged Properties (or from any facilities or other
properties formerly owned, leased or operated by the Borrower or any of the
Subsidiaries) in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law;
     (vii) is aware of any facts, circumstances, conditions or occurrences in
respect of any of the facilities and properties owned, leased or operated that
could (A) form the basis of any action, suit, claim or other judicial or
administrative proceeding relating to liability under or noncompliance with
Environmental Law on the part of the Borrower or any of the Subsidiaries or
(B) or interfere with or prevent continued compliance with Environmental Laws by
the Borrower or the Subsidiaries; or
     (viii) has pursuant to any order, decree, judgment or agreement by which it
is bound or has assumed the Environmental Liability for any Person.
     (b)   Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of the Borrower
and the Subsidiaries as of the Closing Date. As of the Closing Date, such
insurance is in full force and effect and all premiums have been duly paid. The
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal and prudent industry
practice. None of the Borrower or any of the Subsidiaries (a) has received
notice from any insurer (or any agent thereof) that substantial capital
improvements or other substantial expenditures will have to be made in order to
continue such insurance or (b) has any reason to believe that it will not be
able to renew its existing coverage as and when such coverage expires or to
obtain similar coverage from similar insurers at a substantially similar cost.
     SECTION 3.19. Security Documents.
     (a)   The Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest in the Collateral
described therein and proceeds thereof, to the extent that a security interest
can be created in such property (except that no representation or warranty is
made with respect to the perfection of security interests under the laws of any
non-U.S. jurisdiction other than with respect to the pledge of partnership
interests referred to in Section 5.13 following the delivery of the documents
contemplated thereunder) and (i) in the case of the Pledged Collateral, upon the
earlier of (A) when such Pledged Collateral is delivered to the Collateral Agent
and (B) when financing statements in appropriate form are

53



--------------------------------------------------------------------------------



 



filed in the offices specified on Schedule 3.19(a) and (ii) in the case of all
other Collateral described therein (other than Intellectual Property
Collateral), when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and proceeds thereof,
to the extent that a security interest can be created in such property, as
security for the Obligations, in each case prior and superior to the rights of
any other person (except, in the case of all Collateral other than Pledged
Collateral, with respect to Liens expressly permitted by Section 6.02).
     (b)   Each Intellectual Property Security Agreement is effective to create
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid, binding and enforceable security interest in the
Intellectual Property Collateral described therein and proceeds thereof. When
each Intellectual Property Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office,
respectively, together with financing statements in appropriate form filed in
the offices specified in Schedule 3.19(a), such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property Collateral and proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other person (except with respect
to Liens expressly permitted by Section 6.02) (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the date hereof).
     (c)   Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable Lien on, and security interest in, all of the
Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and proceeds thereof, and when the Mortgages are filed in the offices
specified on Schedule 3.19(c), each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereof in such Mortgaged Property and proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other person (except with respect to Liens expressly permitted by Section 6.02).
     SECTION 3.20. Location of Real Property. Schedule 3.20 lists completely and
correctly as of the Closing Date all Real Property leased by the Borrower and
its Subsidiaries, addresses thereof, the landlord name, lease date and lease
expiration date. As of the Closing Date, the Borrower and the Subsidiaries have
valid leasehold interests in all the real property set forth on Schedule 3.20.
     SECTION 3.21. Labor Matters. Except as could not reasonably be expected to
result in a Material Adverse Effect, (i) as of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened, (ii) the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, (iii) all payments due
from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or such Subsidiary, and (iv) the consummation of
the Transactions will not give rise to any right of

54



--------------------------------------------------------------------------------



 



termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.
     SECTION 3.22. Liens. There are no Liens of any nature whatsoever on any of
the properties or assets of the Borrower or any of the Subsidiaries (other than
Liens expressly permitted by Section 6.02).
     SECTION 3.23. Intellectual Property. Each of the Borrower and each of the
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and the Subsidiaries does not infringe upon
the rights of any other person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to adversely
affect Borrower or the Subsidiaries or their respective businesses in any
material respect.
     SECTION 3.24. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan (or other extension of credit hereunder) and after giving effect to
the application of the proceeds of each Loan (or other extension of credit
hereunder), (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.
     SECTION 3.25. Acquisition Documentation. The Acquisition Documentation
listed on Schedule 3.25 constitutes all of the material agreements, instruments
and undertakings to which the Borrower or any of the Subsidiaries is bound or by
which any of their respective property or assets is bound or affected relating
to, or arising out of, the Acquisition. None of such material agreements,
instruments or undertakings has been amended, supplemented or otherwise
modified, and all such material agreements, instruments and undertakings are in
full force and effect. No party to any of the Acquisition Documentation is in
default thereunder as of the Closing Date and no party thereto has the right to
terminate any of the Acquisition Documentation.
ARTICLE IV.
Conditions of Lending
     The obligations of the Lenders to make Loans and the obligations of the
Issuing Bank to issue Letters of Credit are subject to the satisfaction of the
following conditions:

55



--------------------------------------------------------------------------------



 



     SECTION 4.01. All Credit Events. On the date of each Borrowing, including
each Borrowing of a Swingline Loan, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):
     (a)   The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).
     (b)   The representations and warranties set forth in each Loan Document
shall be true and correct in all material respects on and as of the date of the
Loan Document and the representations and warranties set forth in the Credit
Agreement shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date; except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date.
     (c)   At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.
     Each Credit Event shall be deemed to constitute a joint and several
representation and warranty by each of the Borrower on the date of such Credit
Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.
     SECTION 4.02. First Credit Event. On the Closing Date:
     (a)   The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of (i) Wilmer
Cutler Pickering Hale & Dorr LLP, counsel for the Borrower and the Subsidiaries,
substantially to the effect set forth in Exhibit J-1, and (ii) each special and
local counsel to the Borrower and the Subsidiaries listed on Schedule 4.02(a),
substantially to the effect set forth in Exhibit J-2, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent, the Issuing Bank, the
Arranger and the Lenders and (C) covering such other matters relating to the
Loan Documents and the Transactions as the Administrative Agent shall reasonably
request and which are customary for transactions of the type contemplated
herein, and the Borrower and the Subsidiaries hereby request such counsel to
deliver such opinions.
     (b)   The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant

56



--------------------------------------------------------------------------------



 



Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of such Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party, in the case of the Borrower, the
borrowings hereunder, in the case of each Loan Party, the granting of the Liens
contemplated to be granted by it under the Security Documents and, in the case
of each Subsidiary Guarantor, the Guaranteeing of the Obligations as
contemplated by the Guarantee and Collateral Agreement, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
formation documents of such Loan Party have not been amended since the date of
the last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above and (D) as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above; and
(iv) such other documents as the Administrative Agent, the Arranger, the Issuing
Bank or the Lenders may reasonably request.
     (c)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
     (d)   The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, (ii) the
Guarantee and Collateral Agreement, executed and delivered by a duly authorized
officer of each of the Borrower and each Subsidiary Guarantor, (iii) a Mortgage
covering each of the Mortgaged Properties, executed and delivered by a duly
authorized officer of each Loan Party thereto, (iv) the Intellectual Property
Security Agreements, executed and delivered by a duly authorized officer of each
Loan Party thereto, (v) if requested by any Lender pursuant to Section 2.04, a
promissory note or notes conforming to the requirements of such Section and
executed and delivered by a duly authorized officer of the Borrower and (vi) a
Lender Addendum executed and delivered by each Lender and accepted by the
Borrower.
     (e)   The Collateral Agent, for the ratable benefit of the Secured Parties,
shall have been granted on the Closing Date first priority perfected Liens on
the Collateral (subject, in the case of all Collateral other than Pledged
Collateral, only to Liens expressly permitted by Section 6.02) and customary
Guarantees from the Subsidiary Guarantors and shall have received such other
reports, documents and agreements as the Collateral Agent shall reasonably
request and which are customarily delivered in connection with security
interests in real property assets. The Pledged Collateral shall have been duly
and validly pledged under the Guarantee and Collateral Agreement to the
Collateral Agent, for the ratable benefit of the Secured Parties, and
certificates

57



--------------------------------------------------------------------------------



 



representing such Pledged Collateral, accompanied by instruments of transfer and
stock powers endorsed in blank, shall be in the actual possession of the
Collateral Agent.
     (f)   The Collateral Agent shall have received a duly executed Perfection
Certificate dated on or prior to the Closing Date. The Collateral Agent shall
have received the results of a recent Lien and judgment search in the
jurisdiction of formation of the Borrower and those of the Subsidiaries that
shall be Subsidiary Guarantors or shall otherwise have assets that are included
in the Collateral, and such search shall reveal no Liens on any of the assets of
the Borrower or any of such Subsidiaries except, in the case of Collateral other
than Pledged Collateral, for Liens expressly permitted by Section 6.02 and
except for Liens to be discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Collateral Agent.
     (g)   The Acquisition and the Acquisition Transactions shall be consummated
simultaneously with the initial funding of the Loans hereunder in accordance
with applicable law and on the terms described in the term sheets to the
Commitment Letter; the Merger Agreement and all other related documentation
shall be satisfactory to the Administrative Agent; the Administrative Agent
shall be satisfied with the capitalization, structure and equity ownership of
the Borrower after giving effect to the Transactions.
     (h)   After giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower and the subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (i) the Loans and other extensions of
credit hereunder and (ii) other Indebtedness permitted by Section 6.01. The
Administrative Agent shall have received satisfactory evidence that (i) the
Existing Credit Facility shall have been terminated, all amounts then due and
payable or to become due and payable (other than indemnification obligations not
yet having been requested) thereunder shall have been paid in full and all
commitments and reimbursement obligations thereunder shall have been terminated
and (ii) satisfactory arrangements shall have been made for the termination of
all Liens granted in connection therewith, in each case on terms and conditions
reasonably satisfactory to the Administrative Agent.
     (i)   The Administrative Agent shall have received (i) the unaudited
consolidated balance sheet of the Company as of December 31, 2005 and the
unaudited consolidated statements of income and cash flows for the twelve months
ended as of December 31, 2005, and (ii) for each month ending after December 31,
2005, an unaudited income statement of the Company for each such month and a
balance sheet as of the end of such month, in each case prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby.
The financial statements described in clauses (i) and (ii) are subject to normal
recurring year-end adjustments and do not include footnotes.
     (j)   The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower certifying that the Borrower and each of
the Subsidiaries, after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

58



--------------------------------------------------------------------------------



 



     (k)   All material non-governmental third party consents and approvals with
respect to the Transactions and the other transactions contemplated hereby to
the extent required shall have been obtained, all applicable appeal periods
shall have expired and there shall be no litigation, administrative or judicial
action, actual or threatened, that could reasonably be expected to restrain,
prevent or impose materially burdensome conditions on the Transactions or the
other transactions contemplated hereby.
     (l)   All applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, shall have
expired or otherwise been terminated and, with respect to any necessary
premerger filings with any other administrative agency or commission, court,
arbitrational tribunal, or other governmental or regulatory authority or agency,
any necessary filings have been made and approvals obtained, or waiting periods
shall have expired, as applicable. No action, suit, proceeding, claim,
arbitration or investigation before any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, or before any arbitrator, shall be pending or threatened in
writing wherein an unfavorable judgment, order, decree, stipulation or
injunction would (i) prevent consummation of the transactions contemplated by
the Merger Agreement or (ii) cause the transactions contemplated by the Merger
Agreement to be rescinded following consummation.
ARTICLE V.
Affirmative Covenants
     The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, the Borrower will, and will cause each
of the Subsidiaries to:
     SECTION 5.01. Existence; Businesses and Properties. (a) Other than with
respect to the China Joint Venture, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
as otherwise expressly permitted under Section 6.05.
     (b)   Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect; comply with the terms of, and
enforce its rights under, each material lease of real property and

59



--------------------------------------------------------------------------------



 



each other material agreement so as to not permit any material uncured default
on its part to exist thereunder; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted) in order
that the business carried on in connection therewith may be properly conducted
at all times; provided, however, that nothing in this Section 5.01(b) shall
prevent (i) sales of assets, consolidations or mergers by or involving the
Borrower or any of its Subsidiaries in accordance with Section 6.05, (ii) the
withdrawal by the Borrower or any of its Subsidiaries of their qualification as
a foreign corporation in any jurisdiction where such withdrawal could not
reasonably be expected to have a Material Adverse Effect or (iii) the
abandonment by the Borrower or any of its Subsidiaries of any rights,
franchises, licenses and patents that the Borrower reasonably determines are not
useful to its business.
     SECTION 5.02. Insurance. Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks (and with such deductibles,
retentions and exclusions), including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; maintain such other insurance as may be
required by law; and maintain such other insurance as otherwise required by the
Security Documents (and comply with all covenants in the Security Documents with
respect thereto).
     SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and
other material obligations promptly and in accordance with their terms and pay
and discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower or the applicable Subsidiary shall have set aside
on its books adequate reserves with respect thereto to the extent required by
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no risk of forfeiture of such property.
     SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent who will distribute to each
Lender:
     (a)   within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Ernst & Young LL.P. or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which

60



--------------------------------------------------------------------------------



 



shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
     (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
     (c)   concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.11 and 6.12 and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above, setting forth the
Borrower’s calculation of Excess Cash Flow;
     (d)   at least 90 days after the end of each fiscal year of the Borrower,
detailed consolidated projected income statements as of the end of and for such
following fiscal year and setting forth the assumptions used for purposes of
preparing such income statements) and, promptly when available, any significant
revisions of such income statements;
     (e)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange;
     (f)   promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any “management letter” (whether in final or draft form)
received by any such person from its certified public accountants and the
management’s response thereto;
     (g)   promptly, from time to time, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act and

61



--------------------------------------------------------------------------------



 



     (h)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.
     Documents required to be delivered pursuant to Section 5.04(a), (b) or (e)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered by electronic mail,
provided that the Borrower shall deliver paper copies of such documents to the
Administrative Agent upon written request.
     SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent, within five Business Days of any Responsible Officer obtaining actual
knowledge thereof:
     (a)   any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b)   the filing or commencement of, or any threat or notice of intention
of any person to file or commence, any material action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against the Borrower or any Subsidiary that could reasonably be
expected to result in a Material Adverse Effect; and
     (c)   the occurrence of any ERISA Event described in clause (b) of the
definition thereof or any other ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and
     (d)   any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.
     SECTION 5.06. Information Regarding Collateral. (a) Furnish to each of the
Administrative Agent and the Collateral Agent prompt written notice of any
change (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office or
its principal place of business or (iii) any Loan’s Party Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence until after providing the Collateral Agent
with all filings under the UCC and other documents required for the Collateral
Agent to file in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify each of the
Administrative Agent and the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.
     (b)   In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth (i) any newly created or acquired
Intellectual Property or (ii) any change in the location of any office where
books and records relating to Collateral are maintained.

62



--------------------------------------------------------------------------------



 



     SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent to visit and
inspect the financial records and the properties of the Borrower or any of its
subsidiaries at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent to discuss the affairs,
finances and condition of the Borrower, as the case may be, or any of its
subsidiaries with the officers thereof and with the participation of or prior
notice to such officers, independent accountants therefor.
     (b)   At its election, the Administrative Agent or any Lender may, at its
own cost and expense, retain an independent engineer or environmental consultant
to conduct an environmental assessment of any Mortgaged Property. The Borrower
shall, and shall cause each of the Subsidiaries to, cooperate in the performance
of any such environmental assessment and permit any such engineer or consultant
designated by the Administrative Agent or such Lender to have full access to
each property or facility at reasonable times and after reasonable notice to the
Borrower of the plans to conduct such an environmental assessment. Environmental
assessments conducted under this paragraph shall be limited to visual
inspections of the Mortgaged Property or facility, interviews with
representatives of the Loan Parties or facility personnel, and review of
applicable records and documents pertaining to the property or facility.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.
     SECTION 5.09. Additional Collateral, etc. (a) With respect to any
Collateral acquired after the Closing Date or, in the case of inventory or
equipment, any material Collateral moved after the Closing Date by the Borrower
or any other Loan Party (other than any Collateral described in paragraphs (b),
(c) or (d) of this Section) as to which the Collateral Agent, for the benefit of
the Secured Parties, does not have a first priority perfected security interest,
promptly (and, in any event, within 10 days following the date of such
acquisition) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other Security Documents as the Collateral Agent deems reasonably necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such Collateral and (ii) take all actions
reasonably necessary or advisable to grant to, or continue on behalf of, the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Collateral, including the filing of UCC
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent.
     (b)   With respect to any fee interest in any Collateral consisting of Real
Property acquired after the Closing Date by the Borrower or any other Loan
Party, promptly (and, in any event, within 60 days following the date of such
acquisition) (i) execute and deliver a first priority Mortgage (subject to Liens
permitted by Section 6.02) in favor of the Collateral Agent, for the benefit of
the Secured Parties, covering such real property and complying with the

63



--------------------------------------------------------------------------------



 



provisions herein and in the Security Documents, (ii) provide the Secured
Parties with title and extended coverage insurance in an amount at least equal
to the purchase price of such Real Property (or such other amount as the
Administrative Agent shall reasonably specify), together with such endorsements
as are reasonably required by the Administrative Agent and the Collateral Agent
and are obtainable in the state in which such Real Property is located, as well
as a current ALTA survey thereof in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent, (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent and
the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and the Collateral Agent and
(iv) deliver to the Administrative Agent a notice identifying, and upon the
Administrative Agent’s request, provide a copy of, the consultant’s reports,
environmental site assessments or other documents relied upon by the Borrower or
any other Loan Party, if any, to determine that any such real property included
in such Collateral does not contain Hazardous Materials of a form or type or in
a quantity or location that could reasonably be expected to result in a material
Environmental Liability.
     (c)   With respect to any Subsidiary (other than an Excluded Foreign
Subsidiary and the China Joint Venture) created or acquired after the Closing
Date (which, for the purposes of this paragraph, shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary at any time after
the Closing Date) by the Borrower or any of the Subsidiaries, promptly (and, in
any event, within 10 days following such creation or the date of such
acquisition) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent or the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a valid, perfected first priority security interest in the Equity
Interests in such new Subsidiary that are owned by the Borrower or any of the
Subsidiaries, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Equity Interests, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Borrower or
such Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement (and provide Guarantees
of the Obligations) and the Intellectual Property Security Agreements and (B) to
take such actions necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Collateral described in the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreement with respect to such new Subsidiary,
including the recording of instruments in the United States Patent and Trademark
Office and the United States Copyright Office and the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreement or by law or
as may be requested by the Administrative Agent or the Collateral Agent and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent.
     (d)   With respect to any Excluded Foreign Subsidiary created or acquired
after the Closing Date by the Borrower or any of its Domestic Subsidiaries,
promptly (and, in any event, within 10 days following such creation or the date
of such acquisition) (i) execute and deliver to

64



--------------------------------------------------------------------------------



 



the Administrative Agent and the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent or the Collateral
Agent deems necessary or advisable in order to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Equity Interests in such new Excluded Foreign Subsidiary that is
owned by the Borrower or any of its Domestic Subsidiaries (provided that in no
event shall more than 65% of the total outstanding voting Equity Interests in
any such new Excluded Foreign Subsidiary be required to be so pledged),
(ii) deliver to the Collateral Agent the certificates representing such Equity
Interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the Borrower or such Domestic Subsidiary, as the
case may be, and take such other action as may be necessary or, in the
reasonable opinion of the Administrative Agent or the Collateral Agent,
desirable to perfect the security interest of the Collateral Agent thereon and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent and the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and the Collateral
Agent.
     SECTION 5.10. Further Assurances. From time to time duly authorize, execute
and deliver, or cause to be duly authorized, executed and delivered, such
additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent or the Collateral Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent, the Collateral Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any Subsidiary which
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Administrative Agent, the Collateral Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Lender may be required to
obtain from the Borrower or any of the Subsidiaries for such governmental
consent, approval, recording, qualification or authorization.
     SECTION 5.11. Rating. The Borrower shall pay all reasonable and customary
fees and expenses, and shall otherwise use commercially reasonable efforts, to
maintain ratings in respect of the Facility with each of S&P and Moody’s. For
the avoidance of doubt, the Borrower shall not have any obligation to maintain
any particular minimum rating in respect of the Facility.
     SECTION 5.12. Landlord Access Agreement. The Borrower shall use its
commercially reasonable efforts to obtain and deliver to the Collateral Agent,
Landlord Access Agreements for the properties listed in Schedule 5.12 within
sixty (60) days of the Closing Date.
     SECTION 5.13. Bermuda Pledge Agreement. The Borrower shall, within 60 days
of the Closing Date deliver to the Administrative Agent (i) all documents and
instruments in

65



--------------------------------------------------------------------------------



 



form and substance reasonably satisfactory to the Administrative Agent required
to effect a perfected first priority pledge in favor of the Collateral Agent
over 65% of the partnership interests in Blackboard International L.P., and
(ii) a favorable written opinion of Bermuda local counsel, addressed to the
Administrative Agent, the Issuing Bank, the Arranger and the Lenders and
covering, as of the date of delivery of such opinion, the matters referred to in
Section 4.02(a)(C).
ARTICLE VI.
Negative Covenants
     The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, the Borrower will not, nor will it
cause or permit any of the Subsidiaries to:
     SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
     (a)   Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness;
     (b)   Indebtedness created hereunder and under the other Loan Documents;
     (c)   unsecured intercompany Indebtedness of the Borrower and the
Subsidiaries to the extent permitted by Section 6.04(a) so long as such
Indebtedness is subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement;
     (d)   Capital Lease Obligations and Synthetic Lease Obligations in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding;
     (e)   Indebtedness of any person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such persons
becomes a Subsidiary and is not created in contemplation of or in connection
with such person becoming a Subsidiary, (ii) immediately before and after such
person becomes a Subsidiary, no Default or Event of Default shall have occurred
and be continuing and (iii) the aggregate principal amount of Indebtedness
permitted by this Section 6.01(e) shall not exceed $5,000,000 at any time
outstanding;
     (f)   unsecured Indebtedness of the Borrower or the Subsidiary Guarantors
that is subordinated to the Obligations, in each case (i) that does not mature,
and is not subject to mandatory repurchase, redemption or amortization (other
than pursuant to customary asset sale or change of control provisions requiring
redemption or repurchase only if and to the extent permitted by this Agreement)
prior to the date that is six months after the

66



--------------------------------------------------------------------------------



 



Term Loan Maturity Date, (ii) that is not exchangeable or convertible into
Indebtedness of the Borrower or any Subsidiary (other than other Indebtedness
permitted by this clause) or any preferred stock or other Equity Interest and
(iii) solely to the extent the Net Proceeds thereof are used to refinance Term
Loans or refinance and permanently reduce commitments in respect of Revolving
Loans;
     (g)   Indebtedness (i) under performance bonds surety, statutory, appeal or
similar bonds, completion guarantees, letter of credit obligations, or to
provide security for workers’ compensation claims, in each case incurred in the
ordinary course of business and (ii) to finance insurance premiums in respect of
director’ and officers’ insurance coverage;
     (h)   Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is promptly covered by the Borrower or any Subsidiary;
     (i)   Indebtedness under Hedging Agreements permitted by Section 6.08;
     (j)   Indebtedness subject to Liens permitted under Section 6.02(i), so
long as the Indebtedness does not exceed the amount provided in Section 6.02(i);
     (k)   Indebtedness of the China Joint Venture in an aggregate principal
amount not exceeding $3,500,000, so long as such Indebtedness is not guaranteed
by, directly or indirectly collateralized by or otherwise recourse to the
Borrower or any Subsidiary or any of their Equity Interests or assets; and
     (l)   other unsecured Indebtedness of the Borrower or the Subsidiaries in
an aggregate principal amount not exceeding $5,000,000 at any time outstanding.
     SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:
     (a)   Liens on property or assets of the Borrower and the Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and refinancings, extensions, renewals and replacements thereof permitted
hereunder;
     (b)   any Lien created under the Loan Documents;
     (c)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, and
(ii) such Lien does not apply to any other property or assets of the Borrower or
any Subsidiary;

67



--------------------------------------------------------------------------------



 



     (d)   Liens for taxes, assessments or governmental charges not yet due and
payable or which are being contested in compliance with Section 5.03;
     (e)   Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by operation of law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business (i) securing obligations that are not due and
payable, (ii) which do not in the aggregate materially detract from the value of
the property or assets of the Borrower and its Subsidiaries, taken as a whole,
and do not materially impair the use thereof in the operation of the business of
the Borrower and its Subsidiaries, taken as a whole, or (iii) which are being
contested in compliance with Section 5.03;
     (f)   pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
     (g)   deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (h)   zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of the Subsidiaries or the ability of the
Borrower or any of the Subsidiaries to utilize such property for its intended
purpose;
     (i)   purchase money security interests in real property, improvements
thereto or other fixed or capital assets hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any Subsidiary; provided that
(i) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this paragraph (i) shall not at any time exceed $10,000,000,
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 90 days after such acquisition (or construction) and
(iii) such security interests do not apply to any other property or assets of
the Borrower or any Subsidiary;
     (j)   judgment Liens securing judgments not constituting an Event of
Default under Article VII;
     (k)   any interest or title of a lessor, sublessor licensee or licensor
under any lease or license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business and covering only the assets so
leased or licensed;
     (l)   Liens securing Hedging Agreements permitted by Section 6.08;
     (m)   Liens on cash deposits and other funds maintained with a depositary
institution, in each case arising in the ordinary course of business by virtue
of any

68



--------------------------------------------------------------------------------



 



statutory or common law provision relating to banker’s liens; provided that
(i) the applicable deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by the Borrower or the
Subsidiaries in excess of those set forth in regulations promulgated by the
Board and (ii) the applicable deposit account is not intended by the Borrower or
any of the Subsidiaries to provide collateral or security to the applicable
depositary institution or any other person.
     (n)   Liens granted in respect of property and assets of the China Joint
Venture and Liens on any Equity Interests in the China Joint Venture; and
     (o)   Liens not otherwise permitted by the foregoing paragraphs (a) through
(m) to the extent attaching to properties and assets with an aggregate fair
value at the time of attachment not in excess of, and securing liabilities not
in excess of, $3,000,000 in the aggregate at any time outstanding.
     SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred unless (a) the sale of such property
is permitted by Section 6.05, (b) any Capital Lease Obligations or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, respectively,
or (c) the sale and leaseback involves the China Joint Venture and its property
and no other Loan Party or its property.
     SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances or capital contributions to, or make or
permit to exist any investment or any other interest in, any other person (all
of the foregoing, “Investments”), except:
     (a)   (i) Investments by the Borrower and the Subsidiaries existing on the
date hereof in the Equity Interests of the Borrower and the Subsidiaries
(including loans, advances or capital contributions by the Borrower to its
Subsidiaries or by any of the Borrower’s Subsidiaries to another of its
Subsidiaries) and (ii) additional Investments by the Borrower and the
Subsidiaries in the Equity Interests of the Borrower and the Subsidiaries;
provided that (A) any such Equity Interests (other than the Equity Interests in
the China Joint Venture) held by a Loan Party shall be pledged pursuant to the
Guarantee and Collateral Agreement (subject to the limitation referred to in
Section 5.09(d) in the case of any Excluded Foreign Subsidiary), (B) the
aggregate amount of Investments (other than Investments existing on the date
hereof) by Loan Parties in Subsidiaries that are not Subsidiary Guarantors shall
not exceed $25,000,000 at any time outstanding and (C) if such Investment shall
be in the form of a loan or advance, such loan or advance shall be unsecured and
subordinated to the Obligations pursuant to an Affiliate Subordination Agreement
and, if such loan or advance shall be made by a Loan Party, it shall be
evidenced by a promissory note pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement

69



--------------------------------------------------------------------------------



 



provided, that this clause (C) shall not apply to any such Indebtedness if such
Indebtedness is convertible into Equity Interests in Blackboard International
B.V.;
     (b)   Permitted Investments;
     (c)   Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d)   the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $500,000;
     (e)   the Acquisition and Permitted Acquisitions;
     (f)   Investments existing on the date hereof and set forth on
Schedule 6.04;
     (g)   extensions of trade credit in the ordinary course of business;
     (h)   Investments made as a result of the receipt of non-cash consideration
from a sale, transfer or other disposition of any asset in compliance with
Section 6.05;
     (i)   Investments made by the China Joint Venture in an aggregate principal
amount not exceeding $3,500,000; and
     (j)   in addition to Investments permitted by paragraphs (a) through
(h) above, additional Investments by the Borrower and the Subsidiaries so long
as the aggregate amount invested, loaned or advanced pursuant to this paragraph
(i) (determined without regard to any write-downs or write-offs of such
investments, loans and advances) does not exceed $5,000,000 in the aggregate.
     SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or liquidate or dissolve, or sell,
transfer, lease, issue or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all the assets (whether now owned
or hereafter acquired) of the Borrower or less than all the Equity Interests of
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except for (i) the purchase and sale by the Borrower or any Subsidiary
of inventory in the ordinary course of business, (ii) the sale or discount by
the Borrower or any Subsidiary in each case without recourse and in the ordinary
course of business of overdue accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing transaction), (iii) sales or dispositions of Equity Interests in the
China Joint Venture, (iv) the Acquisition, and (v) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (x) the merger or consolidation of any wholly
owned Subsidiary into or with the Borrower in a transaction in which the
Borrower is the surviving corporation, (y) the merger or

70



--------------------------------------------------------------------------------



 



consolidation of any wholly owned Subsidiary into or with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no person other than the Borrower or a wholly owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is (A) a Loan Party, the surviving entity of such transaction shall be a Loan
Party and (B) a Domestic Subsidiary, the surviving entity of such transaction
shall be a Domestic Subsidiary) and (z) Permitted Acquisitions by the Borrower
or any Subsidiary.
     (b)   Except with respect to the China Joint Venture, engage in any Asset
Sale otherwise permitted under paragraph (a) above unless (i) such Asset Sale is
for consideration at least 75% of which is cash (and no portion of the remaining
consideration shall be in the form of Indebtedness of the Borrower or any
Subsidiary), (ii) such consideration is at least equal to the fair market value
of the assets being sold, transferred, leased or disposed of and (iii) the fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (b) shall not exceed (A) $5,000,000 in any fiscal year.
     SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, (i) that any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders and (ii) the Borrower may repurchase its outstanding Equity
Interests (or options to purchase such Equity Interests) following the death,
disability, retirement or termination of employment of employees, officers or
directors of the Borrower or any of its Subsidiaries in an aggregate amount not
exceeding $20,000,000.
     (b)   Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Subsidiary that is not a Loan Party by the terms of
any Indebtedness of such Subsidiary permitted to be incurred hereunder,
(D) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof (F) any holder of a Lien permitted by Section 6.02 may
restrict the transfer of the asset or assets subject thereto, and (G) the
foregoing shall not apply to restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement.

71



--------------------------------------------------------------------------------



 



     SECTION 6.07. Transactions with Affiliates. Except for transactions
otherwise permitted hereunder or transactions by or among Loan Parties, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that (a) the Borrower or any Subsidiary may engage in any of
the foregoing transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
Restricted Payments may be made to the extent provided in Section 6.06, (c) so
long as no Event of Default or Default shall have occurred and be continuing or
would result therefrom, fees may be paid to any of its Affiliates in an
aggregate amount not to exceed $1,000,000 in any fiscal year plus all
out-of-pocket costs and expenses incurred by any such Affiliate, in each case in
connection with their performance of management, consulting, monitoring,
financial advisory or other services with respect to the Borrower and the
Subsidiaries, and (d) customary fees may be paid to directors of the Borrower.
     SECTION 6.08. Business of the Borrower and Subsidiaries; Limitation on
Hedging Agreements. (a) Engage at any time in any business or business activity
other than the business conducted by it as of the date hereof and business
activities reasonably incidental thereto and reasonable extensions thereof.
     (b)   Enter into any Hedging Agreement other than (a) any such agreement or
arrangement entered into in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities or (b) any such agreement entered into to hedge against
fluctuations in interest rates or currency incurred in the ordinary course of
business and consistent with prudent business practice; provided that in each
case such agreements or arrangements shall not have been entered into for
speculation purposes.
     SECTION 6.09. Other Indebtedness and Agreements; Amendments to Acquisition
Documentation. (a) Permit any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower or any of the Subsidiaries
(other than the China Joint Venture) is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner materially adverse to the
Borrower, any of the Subsidiaries or the Lenders.
     (b)   (i) Except in the case of the China Joint Venture, (i) make any
payment whatsoever, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness, except (A) the payment of
the Indebtedness created hereunder, (B) refinancings of Indebtedness permitted
by Section 6.01 and (C) the payment of secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, or (ii) pay in cash any amount in respect of

72



--------------------------------------------------------------------------------



 



any Indebtedness or preferred Equity Interests that may at the obligor’s option
be paid in kind or in other securities.
     (c)   (i) Permit any waiver, supplement, modification, amendment,
termination or release of, or fail to enforce strictly the terms and conditions
of, any of the indemnities and licenses furnished to the Borrower and the
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Secured Parties with respect thereto
or (ii) otherwise permit any waiver, supplement, modification, amendment,
termination or release of, or fail to enforce strictly the terms and conditions
of, any of the Acquisition Documentation except to the extent that such waiver,
supplement, modification, amendment, termination or release or failure to
enforce could not reasonably be expected to have a Material Adverse Effect.
     SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries as of the last day of
each fiscal quarter set forth below, for the four fiscal quarters ending on such
day, to exceed the amounts set forth opposite such fiscal quarter

          Amount Fiscal Quarter Ending   (expressed in millions) March 31, 2006
  $15,400,000 June 30, 2006   $15,300,000 September 30, 2006   $16,000,000
December 31, 2006   $17,000,000 March 31, 2007   $17,400,000 June 30, 2007  
$17,900,000 September 30, 2007   $18,400,000 December 31, 2007   $18,700,000
Each fiscal quarter ending in 2008   $20,600,000 Each fiscal quarter ending in
2009   $22,700,000 Each fiscal quarter ending in 2010   $24,900,000 Each fiscal
quarter ending in 2011   $29,700,000

     SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio
as of the last day of each fiscal quarter of the Borrower, for the period of
four consecutive fiscal quarters ending on such day to be less than 4.00 to
1.00.

73



--------------------------------------------------------------------------------



 



     SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio as of the last day
of each fiscal quarter of the Borrower, for the period of four consecutive
quarters ending on such day to be greater than 3.25 to 1.00.
     SECTION 6.13. Fiscal Year. With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
ARTICLE VII.
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a)   any representation or warranty made or deemed made in or in
connection with any Loan Document or the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;
     (b)   default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c)   default shall be made in the payment of any interest on any Loan or
L/C Disbursement or any Fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three Business Days;
     (d)   default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02 or 5.08 or in Article VI;
     (e)   default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) or (d) above)
and such default shall continue unremedied for a period of 30 days following the
earlier of (i) actual knowledge thereof by a Responsible Officer of a Loan Party
and (ii) written notice thereof by the Administrative Agent to the Borrower;
     (f)   (i) The Borrower or any Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) fail to
observe or perform any other covenant, condition or agreement contained in any
agreement evidencing or governing any Material Indebtedness if the effect of any
such failure is to cause or permit (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment,

74



--------------------------------------------------------------------------------



 



repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets of the
Borrower or any Subsidiary;
     (g)   an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary (other than the China Joint
Venture), or of a substantial part of the property or assets of the Borrower or
a Subsidiary (other than the China Joint Venture), under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary (other than the China Joint
Venture) or for a substantial part of the property or assets of the Borrower or
a Subsidiary (other than the China Joint Venture) or (iii) the winding-up or
liquidation of the Borrower or any Subsidiary (other than the China Joint
Venture); and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;
     (h)   The Borrower or any Subsidiary (other than the China Joint Venture)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than the China Joint Venture) or for a
substantial part of the property or assets of the Borrower or any Subsidiary
(other than the China Joint Venture), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;
     (i)   one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 (to the extent not paid by insurance or fully covered by
insurance above applicable deductibles) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower or any Subsidiary to enforce
any such judgment;
     (j)   an ERISA Event described in clause (b) of the definition thereof
shall have occurred or any other ERISA Event shall have occurred that, when
taken together with all other such ERISA Events, could reasonably be expected to
result in liability of the Borrower and the Subsidiary Guarantors in an
aggregate amount exceeding $10,000,000;
     (k)   any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor

75



--------------------------------------------------------------------------------



 



shall deny that it has any further liability under its Guarantee (other than as
a result of the discharge of such Guarantor in accordance with the terms of the
Loan Documents);
     (l)   any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected and, with respect to the Secured Parties, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) Lien on any material Collateral covered thereby, except to the extent
that any such loss of perfection or priority results from the failure of the
Collateral Agent to maintain possession of certificates representing Equity
Interests pledged under the Guarantee and Collateral Agreement; or
     (m)   there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
(i) the Administrative Agent may, and at the request of the Majority Facility
Lenders with respect to the Revolving Credit Facility shall, by notice to the
Borrower, terminate forthwith the Revolving Credit Commitments and the Swingline
Commitment and (ii) the Administrative Agent may, and at the request of the
Required Lenders shall, declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity; and in any event with respect
to the Borrower described in paragraph (g) or (h) above, the Revolving Credit
Commitments and the Swingline Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available to a secured party under the
Security Documents or applicable law or in equity.
ARTICLE VIII.
The Agents and the Arranger
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as

76



--------------------------------------------------------------------------------



 



are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, the Agents are hereby expressly authorized by
the Lenders to execute any and all documents (including releases and the
Security Documents) with respect to the Collateral and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents.
     Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any of their respective Affiliates as if it
were not an Agent hereunder.
     No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent or the Collateral Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as any
Agent or any of its Affiliates in any capacity. The Administrative Agent and the
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

77



--------------------------------------------------------------------------------



 



     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation of the Administrative Agent or
the Collateral Agent, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.
     Each of the Arranger, the Syndication Agent and the Documentation Agent, in
its capacity as such, shall have no duties or responsibilities, and shall incur
no liability, under this Agreement or any other Loan Document.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents, the Arranger, the Syndication Agent, the Documentation Agent or
any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arranger, the Syndication Agent, the Documentation
Agent or any Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.
     To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly

78



--------------------------------------------------------------------------------



 



or indirectly, by the Administrative Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
ARTICLE IX.
Miscellaneous
     SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (a)   if to the Borrower, to it at 1899 L Street, NW, 5th Floor, Washington
D.C., 20036, Attention of General Counsel (Fax No. (202) 466-3448);
     (b)   if to the Administrative Agent or the Collateral Agent, to Credit
Suisse, Eleven Madison Avenue, New York, NY 10010, Attention of Thomas Lynch,
Agency Group Manager (Fax No. (212) 325-8304); and
     (c)   if to a Lender, to it at its address (or fax number) set forth in the
Lender Addendum or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, the Arranger, any Lender or the Issuing Bank.

79



--------------------------------------------------------------------------------



 



     SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
     SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
     (b)   Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) in the case of any assignment of a Revolving Credit
Commitment, each of the Issuing Bank, the Swingline Lender and the Borrower must
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that the consent of the Borrower
shall not be required to any such assignment during the continuance of any
Default, in respect of an assignment to another Lender or Affiliate of a Lender
or Related Fund of a Lender, or in connection with the initial syndication of
the Facility, (ii) the aggregate amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be, unless with the consent of the
Administrative Agent, less than $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Commitment) and shall be in an amount that is an
integral multiple of $1,000,000 (or the entire remaining amount of such Lender’s
Commitment); provided that in the case of Commitments assigned to or by two or
more Related Funds of a Lender, such minimum amounts shall apply to the
aggregate Commitments so assigned, (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance (such Assignment and Acceptance to be electronically executed and
delivered to the Administrative Agent via an electronic settlement system then
acceptable to the Administrative Agent (or, if previously agreed with the Agent,
manually)) and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that in the case of any
contemporaneous assignments to or by two or more Related Funds of a Lender, only
one such fee shall payable, and (iv) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire and applicable tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the

80



--------------------------------------------------------------------------------



 



benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid).
     (c)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Arranger, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
     (d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (e)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
and tax forms, if applicable,

81



--------------------------------------------------------------------------------



 



completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and the written consent of the Swingline Lender, the Issuing
Bank and the Administrative Agent to such assignment, the Administrative Agent
shall promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).
     (f)   Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans, increasing or extending the Commitments or
releasing any Guarantor or all or any substantial part of the Collateral).
     (g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04 or any pledge or proposed pledge pursuant to Section 9.04(h),
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.
     (h)   Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
     (i)   Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement;

82



--------------------------------------------------------------------------------



 



provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
     (j)   The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
     SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, the
Arranger, the Issuing Bank and the Swingline Lender in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) and (ii) all out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, the Arranger, the Issuing Bank or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including in each case the fees,
disbursements and other charges of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, disbursements and other charges of any
counsel for the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent, the Arranger, the Issuing Bank or any Lender.
     (b)   The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agent, the Arranger,
each Lender, the Issuing Bank and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims,

83



--------------------------------------------------------------------------------



 



damages, liabilities and related costs and expenses, including reasonable
counsel fees, disbursements and other charges, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property owned or operated by
the Borrower or any of the Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related costs and expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee (and, upon any such determination, any
indemnification payments with respect to such losses, claims, damages,
liabilities or related costs and expenses previously received by such Indemnitee
shall be subject to reimbursement by such Indemnitee).
     (c)   To the extent that the Borrower fails to pay any amount required to
be paid by them to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent, the Arranger, the Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent, the Arranger, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agent, the Arranger,
the Issuing Bank or the Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the Aggregate Revolving Credit Exposure, outstanding Term Loans and
unused Commitments at the time.
     (d)   To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e)   The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions or the other transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, the

84



--------------------------------------------------------------------------------



 



Syndication Agent, the Documentation Agent, the Arranger, any Lender or the
Issuing Bank. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
     SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
     (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C

85



--------------------------------------------------------------------------------



 



Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or L/C Disbursement, without the prior
written consent of each Lender affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j), the
provisions of this Section or the definition of the term “Required Lenders,” or
release any Guarantor, without the prior written consent of each Lender,
(iv) amend or modify the definition of the term “Majority Facility Lenders”
without the prior written consent of each Lender affected thereby, (v) release
all or any substantial part of the Collateral without the prior written consent
of each Lender, (vi) change the provisions of any Loan Document in a manner that
by its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class (vii) modify the protections afforded to an SPC
pursuant to the provisions of Section 9.04(i) without the written consent of
such SPC; or (viii) amend the definition of ‘Interest Period’ so as to permit
intervals in excess of six months without the prior consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as applicable.
     SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents
and the agreements from time to time in writing between the Borrower and the
Administrative Agent with respect to the Administrative Agent Fees constitute
the entire contract between the parties relative to the subject matter hereof.
Any other previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any person (other than the parties hereto and
thereto, their respective successors and assigns permitted hereunder (including
any Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Syndication Agent, the

86



--------------------------------------------------------------------------------



 



Documentation Agent, the Arranger, the Issuing Bank and the Lenders ) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
     SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
     SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other

87



--------------------------------------------------------------------------------



 



manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, the Arranger, the Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against either the Borrower or its properties in the courts of
any jurisdiction.
     (b)   The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the, and to cause its respective affiliates, agents and
representatives to maintain the confidentiality of, the Information (as defined
below) and all extracts therefrom and analyses or other materials based thereon,
except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors who need to know such Information (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and that the Administrative Agent, the Collateral Agent, the Issuing Bank and
each Lender, as applicable, shall be responsible for compliance with the
provisions of this Section 9.16 by each of its Affiliates to which it discloses
Information under this clause (a) and each officer, director, employee and agent
of any such Affiliate), (b) to the extent requested by any regulatory authority
or quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the prior written
consent of the Borrower or (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 9.16. For the
purposes of this Section, “Information” shall mean all information received from
the Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower; provided that the source of such information was not
known by the Administrative Agent, the Collateral Agent or such Lender, as the
case may be, to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information. Any
person required to maintain the confidentiality of Information as

88



--------------------------------------------------------------------------------



 



provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord its
own confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided to the Loan Parties, the
Lenders, the Arranger or any Agent related to such tax treatment and tax
aspects. To the extent not inconsistent with the immediately preceding sentence,
this authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the
Loans or the transactions contemplated by the Loan Documents.
     SECTION 9.17. Delivery of Lender Addenda. Each initial Lender shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BLACKBOARD INC.
      By:   /s/ Michael L. Chasen         Name:   Michael L. Chasen       
Title:   Chief Executive Officer        CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent, Collateral Agent, Issuing Bank, Swingline Lender and
Arranger         By:   /s/ Bill O’Daly         Name:   Bill O’Daly       
Title:   Director              By:   /s/ Cassandra Droogan         Name:  
Cassandra Droogan        Title:   Vice President        CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Syndication Agent         By:   /s/ Bill O’Daly        
Name:   Bill O’Daly        Title:   Director              By:   /s/ Cassandra
Droogan         Name:   Cassandra Droogan        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Documentation Agent
      By:   /s/ Bill O’Daly         Name:   Bill O’Daly        Title:  
Director              By:   /s/ Cassandra Droogan         Name:   Cassandra
Droogan        Title:   Vice President     

 